Exhibit 10.3

 

VIROLOGIC, INC.

 

TO

 

U.S. BANK NATIONAL ASSOCIATION

 

as Trustee

 

CONTINGENT VALUE RIGHTS AGREEMENT

 

Dated as of December 10, 2004

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION    1

Section 101

  Definitions    1

Section 102

  Compliance Certificates and Opinions    6

Section 103

  Form of Documents Delivered to Trustee    6

Section 104

  Acts of Holders    7

Section 105

  Notices, etc., to Trustee and Company    8

Section 106

  Notice to Holders; Waiver    8

Section 107

  Conflict with Trust Indenture Act    8

Section 108

  Effect of Headings and Table of Contents    9

Section 109

  Successors and Assigns    9

Section 110

  Benefits of Agreement    9

Section 111

  Governing Law    9

Section 112

  Legal Holidays    9

Section 113

  Separability Clause    9 ARTICLE II. CVR FORMS    9

Section 201

  Forms Generally    9

Section 202

  Form of Face of CVR    10

Section 203

  Form of Reverse of CVR    11

Section 204

  Form of Trustee’s Certificate of Authentication    15 ARTICLE III. THE CVRs   
15

Section 301

  Title and Terms    15

Section 302

  Registrable Form    18

Section 303

  Execution, Authentication, Delivery and Dating    18

Section 304

  Temporary CVRs    19

Section 305

  Registration and Transfer and Exchange    20

Section 306

  Mutilated, Destroyed, Lost and Stolen CVRs    22

Section 307

  Presentation of CVR Certificate    23

Section 308

  Persons Deemed Owners    23

Section 309

  Cancellation    23

Section 310

  CUSIP Numbers.    24 ARTICLE IV. THE TRUSTEE    24

Section 401

  Certain Duties and Responsibilities    24

Section 402

  Certain Rights of Trustee    25

Section 403

  Not Responsible for Recitals or Issuance of CVRs    26

Section 404

  May Hold CVRs    26

Section 405

  Money Held in Trust    26

 

i



--------------------------------------------------------------------------------

Section 406

  Compensation, Reimbursement and Indemnification of the Trustee    27

Section 407

  Disqualification; Conflicting Interests    27

Section 408

  Corporate Trustee Required; Eligibility    27

Section 409

  Resignation and Removal; Appointment of Successor    28

Section 410

  Acceptance of Appointment by Successor    29

Section 411

  Merger, Conversion, Consolidation or Succession to Business    29 ARTICLE V.
HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY    29

Section 501

  Company to Furnish Trustee Names and Addresses of Holders    29

Section 502

  Preservation of Information; Communications to Holders    30

Section 503

  Reports by Trustee    31

Section 504

  Reports by Company    31 ARTICLE VI. AMENDMENTS    32

Section 601

  Amendments Without Consent of Holders    32

Section 602

  Amendments with Consent of Holders    32

Section 603

  Execution of Amendments    33

Section 604

  Effect of Amendments    33

Section 605

  Conformity with Trust Indenture Act    33

Section 606

  Reference in CVRs to Amendments    33 ARTICLE VII. COVENANTS    34

Section 701

  Payment of Amounts, if any, to Holders    34

Section 702

  Maintenance of Office or Agency    34

Section 703

  Money for CVR Payments to Be Held in Trust    34

Section 704

  Certain Purchases and Sales    35

Section 705

  Written Statement to Trustee    36

Section 706

  Available Cash.    36 ARTICLE VIII. REMEDIES OF THE TRUSTEE AND HOLDERS ON
EVENT OF DEFAULT    36

Section 801

  Event of Default Defined; Acceleration of Maturity; Waiver of Default    36

Section 802

  Collection of Indebtedness by Trustee; Trustee May Prove Debt    37

Section 803

  Application of Proceeds    39

Section 804

  Suits for Enforcement    39

Section 805

  Restoration of Rights on Abandonment of Proceedings    40

Section 806

  Limitations on Suits by Holders    40

Section 807

  Unconditional Right of Holders to Institute Certain Suits    40

Section 808

  Powers and Remedies Cumulative; Delay or Omission Not Waiver of Default    41

Section 809

  Control by Holders    41

Section 810

  Waiver of Past Defaults    41

 

ii



--------------------------------------------------------------------------------

Section 811

  Trustee to Give Notice of Default, but May Withhold in Certain Circumstances
   42

Section 812

  Right of Court to Require Filing of Undertaking to Pay Costs    42 ARTICLE IX.
CONSOLIDATION, MERGER, SALE OR CONVEYANCE    42

Section 901

  Company May Consolidate, Etc    42

Section 902

  Successor Substituted    43

Section 903

  Opinion of Counsel to Trustee    43 ARTICLE X.    43

Section 1001

  Discharge of Liability on CVRs.    43

Section 1002

  Repayment to the Company.    44

 

iii



--------------------------------------------------------------------------------

INDEX OF EXHIBITS

 

Exhibit A         Form of Legend for Book-Entry Global Securities

 

i



--------------------------------------------------------------------------------

CONTINGENT VALUE RIGHTS AGREEMENT, dated as of December 10, 2004, between
ViroLogic, Inc., a Delaware corporation (hereinafter called the “Company”), and
U.S. Bank National Association, as trustee (hereinafter called the “Trustee”).

 

RECITALS OF THE COMPANY

 

WHEREAS, the Company has duly authorized the creation of an issue of contingent
value rights (hereinafter called the “CVRs”), of substantially the tenor and
amount hereinafter set forth, and to provide therefor the Company has duly
authorized the execution and delivery of this Agreement;

 

WHEREAS, pursuant to the Agreement and Plan of Merger and Reorganization dated
as of May 28, 2004 (the “Merger Agreement”), by and among the Company, Apollo
Acquisition Sub, Inc., Apollo Merger Subsidiary, LLC and ACLARA BioSciences,
Inc. (“ACLARA”), the Company has agreed to issue and deliver to stockholders of
ACLARA, among other securities, 1.7 CVRs for each outstanding share, par value
$0.001 per share, of ACLARA issued and outstanding immediately prior to the
effective time (the “Effective Time”) of the merger, as well as CVRs issued to
holders of ACLARA stock options who exercise those options prior to the earlier
of the Maturity Date of the CVRs and the Automatic Extinguishment of the CVRs;
and

 

WHEREAS, all things necessary have been done to make the CVRs, when executed by
the Company and authenticated and delivered hereunder, the valid obligations of
the Company and to make this Agreement a valid agreement of the Company, in
accordance with their and its terms.

 

NOW, THEREFORE, for and in consideration of the premises and the consummation of
the transactions referred to above, it is mutually covenanted and agreed, for
the equal and proportionate benefit of all Holders of the CVRs, as follows:

 

ARTICLE I.

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

 

Section 101 Definitions.

 

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires:

 

(a) the terms defined in this Article have the meanings assigned to them in this
Article, and include the plural as well as the singular;

 

(b) all accounting terms used herein and not expressly defined shall have the
meanings assigned to such terms in accordance with generally accepted accounting
principles, and the term “generally accepted accounting principles” means such
accounting principles as are generally accepted in the United States of America
at the time of any computation;

 

(c) all other terms used herein which are defined in the Trust Indenture Act,
either directly or by reference therein, have the meanings assigned to them
therein; and



--------------------------------------------------------------------------------

(d) the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision.

 

Certain terms, used principally in Article Four, are defined in that Article.

 

“Act”, when used with respect to any Holder, has the meaning specified in
Section 104.

 

“Affiliate” means a Person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, the
first mentioned Person.

 

“Agreement” means this instrument as originally executed and as it may from time
to time be supplemented or amended pursuant to the applicable provisions hereof.

 

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Security, the rules and procedures of the
Depositary that apply to such transfer or exchange.

 

“Authorized Newspaper” means The Wall Street Journal (Eastern Edition), or if
The Wall Street Journal (Eastern Edition) shall cease to be published, or, if
the publication or general circulation of The Wall Street Journal (Eastern
Edition) shall be suspended for whatever reason, such other English language
newspaper as is selected by the Company with general circulation in The City of
New York, New York.

 

“Automatic Extinguishment” has the meaning set forth in Section 301(k).

 

“Board of Directors” means either the board of directors of the Company or any
duly authorized committee of that board.

 

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Trustee.

 

“Business Day” means any day (other than a Saturday or a Sunday) on which
banking institutions in The City of New York, New York or in the State of the
principal office of the Trustee are not authorized or obligated by law or
executive order to close and, if the CVRs are listed on a national securities
exchange, such exchange is open for trading.

 

Payment in “Cash” means payment made in the Borough of Manhattan, The City of
New York, or at any other office or agency maintained by the Company for such
purpose, in such coin or currency of the United States of America as at the time
is legal tender for the payment of public and private debts; provided, however,
such amounts may be paid by check payable in such money.

 

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act, or if at any time after the
execution of this Agreement such Commission is not existing and performing the
duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such time.

 

2



--------------------------------------------------------------------------------

“Company” means the Person named as the “Company” in the first paragraph of this
Agreement, until a successor Person shall have become such pursuant to the
applicable provisions of this Agreement, and thereafter “Company” shall mean
such successor Person. To the extent necessary to comply with the requirements
of the provisions of Trust Indenture Act Sections 310 through 317 as they are
applicable to the Company, the term “Company” shall include any other obligor
with respect to the CVRs for the purposes of complying with such provisions.

 

“Company Request” or “Company Order” means a written request or order signed in
the name of the Company by the chairman or vice chairman of the Board of
Directors, the president, any vice president, the controller, the treasurer, the
secretary or any assistant secretary, and delivered to the Trustee.

 

“Control” (including the terms “controlled”, “controlled by” and “under common
control with”) means the possession, directly or indirectly or as trustee or
executor, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of stock or as trustee or
executor, by contract or otherwise.

 

“Corporate Trust Office” means the office of the Trustee at which at any
particular time its corporate trust business shall be principally administered,
which office at the date of execution of this Agreement is located at 60
Livingston Avenue, St. Paul, Minnesota 55107 (Attention: Corporate Trust
Services).

 

“Current Market Value” has the meaning set forth in Section 301(f).

 

“CVR Certificate” means a certificate representing any of the CVRs, which may be
in the form of Global Securities or Definitive Securities.

 

“CVR Payment” has the meaning set forth in Section 203.

 

“Default Amount” has the meaning set forth in Section 203.

 

“Default Interest Rate” has the meaning set forth in Section 203.

 

“Default Payment Date” has the meaning set forth in Section 203.

 

“Definitive Securities” has the meaning set forth in Section 302.

 

“Depositary” has the meaning set forth in Section 302.

 

“Discounted Target Price” has the meaning set forth in Section 203.

 

“Disposition” means (i) the direct or indirect sale, lease, conveyance or other
disposition (other than by way of merger or consolidation) in one or a series of
related transactions, of all or substantially all of the properties or assets of
the Company and its subsidiaries taken as a whole

 

3



--------------------------------------------------------------------------------

to any person (as that term is used in Section 13(d) of the Exchange Act); or
(ii) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as defined in
clause (i) above) becomes the beneficial owner, directly or indirectly, of more
than 50% of the voting stock of the Company, measured by voting power rather
than number of shares; unless in the case of a merger or consolidation pursuant
to clause (ii), such transaction is in connection with a transaction in which
all of the Shares are exchanged solely for other publicly traded common stock of
the Company or another Person, the acquiror assumes the obligations of the
Company relating to the CVRs, and appropriate adjustments are made to the Target
Price, the Minimum Price, the Discounted Target Price and other terms hereof to
reflect such transaction and the economic benefits intended to be conferred on
the CVRs under this Agreement (a “Nondisposition Event”).

 

“Disposition Consummation Date” has the meaning set forth in Section 301(d).

 

“Disposition Payment Date” has the meaning set forth in Section 301(d).

 

“Effective Time” has the meaning set forth in the Preamble.

 

“Event of Default” has the meaning set forth in Section 801.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Global Securities” has the meaning set forth in Section 302.

 

“Holder” means a Person in whose name a CVR is registered in the Security
Register.

 

“Independent Financial Expert” means an independent nationally recognized
investment-banking firm.

 

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Security through a Participant.

 

“Maturity Date” means the date that is the first day after the expiration of
eighteen (18) months from the Effective Time.

 

“Merger Agreement” has the meaning as set forth in the recitals.

 

“Minimum Price” means $2.02. In each case, upon each occurrence of an event
specified in Section 301(j), such amount, as it may have been previously
adjusted, shall be adjusted pursuant to Section 301(j).

 

“Nondisposition Event” has the meaning as set forth in the definition of
“Disposition”.

 

“Officer’s Certificate’” means a certificate signed by the chairman or vice
chairman of the Board of Directors, the president, any vice president, the
controller, the treasurer, the secretary or any assistant secretary of the
Company, in his or her capacity as such an officer, and delivered to the
Trustee.

 

4



--------------------------------------------------------------------------------

“Opinion of Counsel” means a written opinion of counsel, who may be General
Counsel for the Company, and who shall be reasonably acceptable to the Trustee.

 

“Outstanding”, when used with respect to CVRs, means, as of the date of
determination, all CVRs theretofore authenticated and delivered under this
Agreement, except: (a) CVRs theretofore cancelled by the Trustee or delivered to
the Trustee for cancellation; (b) from and after the earlier of the Default
Payment Date, the Disposition Payment Date, or the Maturity Date, CVRs, or
portions thereof, for whose payment cash in the necessary amount has been
theretofore deposited by or on behalf of the Company with the Trustee or any
Paying Agent (other than the Company) in trust or set aside and segregated in
trust by the Company (if the Company shall act as its own Paying Agent) for the
Holders of such CVRs; and (c) CVRs in exchange for or in lieu of which other
CVRs have been authenticated and delivered pursuant to this Agreement, other
than any such CVRs in respect of which there shall have been presented to the
Trustee proof satisfactory to it that such CVRs are held by a bona fide
purchaser in whose hands the CVRs are valid obligations of the Company;
provided, however, that in determining whether the Holders of the requisite
Outstanding CVRs have given any request, demand, direction, consent or waiver
hereunder, CVRs owned by the Company or any other obligor upon the CVRs or any
Affiliate of the Company or such other obligor shall be disregarded and deemed
not to be Outstanding, except that, in determining whether the Trustee shall be
protected in relying upon any such request, demand, direction, consent or
waiver, only CVRs which the Trustee knows to be so owned shall be so
disregarded.

 

“Participant” means, with respect to the Depositary, a Person who has an account
with the Depositary.

 

“Paying Agent” means any Person authorized by the Company to pay the amount
determined pursuant to Section 301, if any, on any CVRs on behalf of the
Company, which shall initially be the Trustee.

 

“Person” has the meaning set forth in Section 901.

 

“Responsible Officer”, when used with respect to the Trustee, means any officer
assigned to the Corporate Trust Office and also means, with respect to any
particular corporate trust matter, any other officer of the Trustee to whom such
matter is referred because of his knowledge of and familiarity with the
particular subject.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Register” and “Security Registrar” have the respective meanings
specified in Section 305(a).

 

“Shares” has the meaning as set forth in Section 202.

 

“Surviving Person” has the meaning as set forth in Section 901.

 

“Target Price” means $2.90. In each case, upon each occurrence of an event
specified in Section 301(j), such amount, as it may have been previously
adjusted, shall be adjusted pursuant to Section 301(j).

 

5



--------------------------------------------------------------------------------

“Trust Indenture Act” means the Trust Indenture Act of 1939 as in force at the
date as of which this Agreement was executed, except as provided in Section 605.

 

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
Agreement, until a successor Trustee shall have become such pursuant to the
applicable provisions of this Agreement, and thereafter “Trustee” shall mean
such successor Trustee.

 

“Valuation Period” has the meaning set forth in Section 301(f).

 

“Value Report” has the meaning set forth in Section 301(g).

 

“Vice President”, when used with respect to the Company or the Trustee, means
any vice president, whether or not designated by a number or a word or words
added before or after the title of “vice president”.

 

Section 102 Compliance Certificates and Opinions.

 

Upon any application or request by the Company to the Trustee to take any action
under any provision of this Agreement, the Company shall furnish to the Trustee
an Officer’s Certificate stating that all conditions precedent, if any, provided
for in this Agreement (including any covenants, compliance with which
constitutes a condition precedent) relating to the proposed action have been
complied with and an Opinion of Counsel stating that in the opinion of such
counsel all such conditions precedent, if any, have been complied with, except
that, in the case of any such application or request as to which the furnishing
of such documents is specifically required by any provision of this Agreement
relating to such particular application or request, no additional certificate or
opinion need be furnished.

 

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Agreement shall include: (a) a statement that each
individual signing such certificate or opinion has read such covenant or
condition and the definitions herein relating thereto; (b) a brief statement as
to the nature and scope of the examination or investigation upon which the
statements or opinions contained in such certificate or opinion are based; (c) a
statement that, in the opinion of each such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and (d) a statement as to whether, in the opinion of each such
individual, such condition or covenant has been complied with.

 

Section 103 Form of Documents Delivered to Trustee.

 

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

 

Any certificate or opinion of an officer of the Company may be based, insofar as
it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such

 

6



--------------------------------------------------------------------------------

officer knows, or in the exercise of reasonable care should know, that the
certificate or opinion or representations with respect to the matters upon which
his certificate or opinion is based are erroneous. Any such certificate or
Opinion of Counsel may be based, insofar as it relates to factual matters, upon
a certificate or opinion of, or representations by, an officer or officers of
the Company stating that the information with respect to such factual matters is
in the possession of the Company, unless such counsel knows, or in the exercise
of reasonable care should know, that the certificate or opinion or
representations with respect to such matters are erroneous.

 

Any certificate, statement or opinion of an officer of the Company or of counsel
may be based, insofar as it relates to accounting matters, upon a certificate or
opinion of or representations by an accountant or firm of accountants in the
employ of the Company, unless such officer or counsel, as the case may be, knows
that the certificate or opinion or representations with respect to the
accounting matters upon which his certificate, statement or opinion may be based
as aforesaid are erroneous, or in the exercise of reasonable care should know
that the same are erroneous. Any certificate or opinion of any independent firm
of public accountants filed with the Trustee shall contain a statement that such
firm is independent.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Agreement, they may, but need not, be consolidated and form one
instrument.

 

Section 104 Acts of Holders.

 

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Agreement to be given or taken by Holders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent duly appointed in writing;
and, except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee and,
where it is hereby expressly required, to the Company. Such instrument or
instruments (and the action embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of the Holders signing such instrument or
instruments. Proof of execution of any such instrument or of a writing
appointing any such agent shall be sufficient for any purpose of this Agreement
and (subject to Section 401) conclusive in favor of the Trustee and the Company,
if made in the manner provided in this Section.

 

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved in any reasonable manner that the Trustee deems
sufficient.

 

(c) The ownership of CVRs shall be proved by the Security Register.

 

(d) At any time prior to (but not after) the evidencing to the Trustee, as
provided in this Section 104, of the taking of any action by the Holders of the
CVRs specified in this Agreement in connection with such action, any Holder of a
CVR may, by filing written notice at the Corporate Trust Office and upon proof
of holding as provided in this Section 104, revoke such action so far as it
concerns such CVR. Any request, demand, authorization, direction, notice,
consent, waiver or other action by the Holder of any CVR shall bind every future
Holder of the same CVR or the Holder of every CVR issued upon the registration
of transfer thereof or

 

7



--------------------------------------------------------------------------------

in exchange therefor or in lieu thereof, in respect of anything done, suffered
or omitted to be done by the Trustee, any Paying Agent or the Company in
reliance thereon, whether or not notation of such action is made upon such CVR.

 

Section 105 Notices, etc., to Trustee and Company.

 

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Holders or other document provided or permitted by this Agreement to be made
upon, given or furnished to, or filed with:

 

(a) the Trustee by any Holder or by the Company shall be sufficient for every
purpose hereunder if made, given, furnished or filed, in writing, to or with the
Trustee at 60 Livingston Avenue, St. Paul, Minnesota 55107 (Attention: Corporate
Trust Services).

 

(b) the Company by the Trustee or by any Holder shall be sufficient for every
purpose hereunder if in writing and mailed, first-class postage prepaid, to the
Company addressed to it at 345 Oyster Point Boulevard, South San Francisco,
California 94080 (Attention: General Counsel), or at any other address
previously furnished in writing to the Trustee by the Company.

 

Section 106 Notice to Holders; Waiver.

 

Where this Agreement provides for notice to Holders of any event, such notice
shall be sufficiently given (unless otherwise herein expressly provided) if in
writing and mailed, first-class postage prepaid, to each Holder affected by such
event, at such Holder’s address as it appears in the Security Register, not
later than the latest date, and not earlier than the earliest date, prescribed
for the giving of such notice. In any case where notice to Holders is given by
mail, neither the failure to mail such notice, nor any defect in any notice so
mailed, to any particular Holder shall affect the sufficiency of such notice
with respect to other Holders. Where this Agreement provides for notice in any
manner, such notice may be waived in writing by the Person entitled to receive
such notice, either before or after the event, and such waiver shall be the
equivalent of such notice. Waivers of notice by Holders shall be filed with the
Trustee, but such filing shall not be a condition precedent to the validity of
any action taken in reliance upon such waiver.

 

In case by reason of the suspension of regular mail service or by reason of any
other cause, it shall be impracticable to mail notice of any event as required
by any provision of this Agreement, then any method of giving such notice as
shall be satisfactory to the Trustee shall be deemed to be a sufficient giving
of such notice.

 

Section 107 Conflict with Trust Indenture Act.

 

If any provision hereof limits, qualifies or conflicts with another provision
hereof which is required to be included in this Agreement by any of the
provisions of the Trust Indenture Act, such required provision shall control.

 

8



--------------------------------------------------------------------------------

Section 108 Effect of Headings and Table of Contents.

 

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

 

Section 109 Successors and Assigns.

 

All covenants and agreements in this Agreement by the Company shall bind its
successors and assigns, whether so expressed or not.

 

Section 110 Benefits of Agreement.

 

Nothing in this Agreement or in the CVRs, express or implied, shall give to any
Person (other than the parties hereto and their successors hereunder, any Paying
Agent and the Holders) any benefit or any legal or equitable right, remedy or
claim under this Agreement or under any covenant or provision herein contained,
all such covenants and provisions being for the sole benefit of the parties
hereto and their successors and of the Holders.

 

Section 111 Governing Law.

 

This Agreement and the CVRs shall be governed by and construed in accordance
with the laws of the State of Delaware.

 

Section 112 Legal Holidays.

 

In the event that the Maturity Date, the Disposition Payment Date, or the
Default Payment Date, as the case may be, shall not be a Business Day, then
(notwithstanding any provision of this Agreement or the CVRs to the contrary)
payment on the CVRs need not be made on such date, but may be made on the next
succeeding Business Day with the same force and effect as if made on the
Maturity Date, the Disposition Payment Date, or the Default Payment Date, as the
case may be.

 

Section 113 Separability Clause.

 

In case any provision in this Agreement or in the CVRs shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

ARTICLE II.

CVR FORMS

 

Section 201 Forms Generally.

 

The CVRs and the Trustee’s certificate of authentication shall be in
substantially the forms set forth in this Article, with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Agreement and may have such letters, numbers or other marks of
identification and such legends or endorsements placed thereon as may be
required to comply with the rules of any securities exchange or as may be
required by law or any rule or regulation pursuant thereto, all as may be
determined by officers executing such CVRs, as evidenced by their execution of
the CVRs. Any portion of the text of any CVR may be set forth on the reverse
thereof, with an appropriate reference thereto on the face of the CVR.

 

9



--------------------------------------------------------------------------------

The definitive CVRs shall be printed, lithographed or engraved or produced by
any combination of these methods or may be produced in any other manner as
determined by the officers executing such CVRs, as evidenced by their execution
of such CVRs.

 

Section 202 Form of Face of CVR.

 

VIROLOGIC, INC.

 

No.                     

  Certificate for Contingent Value Rights

 

This certifies that                      or registered assigns (the “Holder”) is
the registered holder of the number of Contingent Value Rights (“CVRs”) set
forth above. Each CVR entitles the Holder, subject to the provisions contained
herein and in the Agreement referred to on the reverse hereof, to a payment from
ViroLogic, Inc., a Delaware corporation (the “Company”), in an amount and in the
form determined pursuant to the provisions set forth on the reverse hereof and
as more fully described in the Agreement. Such payment shall be made in (i) Cash
(as defined below) or (ii) Cash and Shares (as defined below) on the third
Business Day following the Maturity Date, or in Cash on the Default Payment Date
or the Disposition Payment Date upon the occurrence of an Event of Default or a
Disposition, as the case may be, each as defined in the Agreement referred to on
the reverse hereof.

 

Payment of any amounts of Cash (as defined below) or the issuance of any shares
of the Company’s common stock, par value $0.001 (“Shares”), pursuant to this CVR
Certificate shall be made only upon presentation of this CVR Certificate by the
Holder hereof, at the office or agency of the Company maintained for that
purpose. All payments, including payments after a Disposition or Event of
Default, shall be made in the Borough of Manhattan, The City of New York, or at
any other office or agency maintained by the Company for such purpose. Cash
payments shall be made in such coin or currency of the United States of America
as at the time is legal tender for the payment of public and private debts;
provided, however, such amounts may be paid by check payable in such money
(“Cash”).

 

Reference is hereby made to the further provisions of this CVR Certificate set
forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.

 

Unless the certificate of authentication hereon has been duly executed by the
Trustee referred to on the reverse hereof by manual signature, this CVR
Certificate shall not be entitled to any benefit under the Agreement or be valid
or obligatory for any purpose.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
under its corporate seal.

 

Dated:                     , 2004   VIROLOGIC, INC.    
By__________________________________________ Attest:    
SEAL__________________________________________     Authorized Signature    

 

10



--------------------------------------------------------------------------------

Section 203 Form of Reverse of CVR.

 

This CVR Certificate is issued under and in accordance with the Contingent Value
Rights Agreement, dated as of                     , 2004 (the “Agreement”),
between the Company and U.S. Bank National Association, as trustee (the
“Trustee”, which term includes any successor Trustee under the Agreement), and
is subject to the terms and provisions contained in the Agreement, all of which
terms and provisions the Holder of this CVR Certificate consents by acceptance
hereof. The Agreement is hereby incorporated herein by reference and made a part
hereof. Reference is hereby made to the Agreement for a full statement of the
respective rights, limitations of rights, duties, obligations and immunities
thereunder of the Company, the Trustee and the Holders of the CVRs. Copies of
the Agreement can be obtained by contacting the Trustee.

 

Subject to adjustment pursuant to Section 301(j) of the Agreement, the Company
shall pay (the “CVR Payment”) to the Holder hereof, on the third Business Day
following the Maturity Date, an amount per CVR, if any, as determined by the
Company, by which the Target Price exceeds the greater of (i) the average of the
Current Market Values of the Shares for each trading day in the Valuation Period
and (ii) the Minimum Price.” The CVR Payment, if any, shall be paid by the
Company, in its sole discretion, in either Cash, Shares or a combination of Cash
and Shares; provided, however, the Company shall not be permitted to issue any
Shares as part of the CVR Payment unless the amount of the CVR Payment is
greater than $.50 per CVR and then only to the extent that the CVR Payment
exceeds $.50 per CVR. Any Shares so issued shall be valued (for purposes of
calculating the number of Shares issuable to Holders) based upon the average of
the Current Market Values of the Shares for each trading day in the Valuation
Period. Such determination by the Company absent manifest error shall be final
and binding on the Company and the Holder. In addition, on the Maturity Date,
the Company will issue a press release describing the amount of the CVR Payment,
including the portion of the payment to be issued in Shares, if any.

 

U.S. Bank National Association has been appointed as Paying Agent. All CVR
Payments to be made by the Company pursuant to this CVR Certificate shall be
subject to and reduced by withholding taxes, if any. The Company shall have no
obligation to reimburse, equalize, or compensate a Holder or other person for
such withholding taxes. It shall be a condition precedent to the payment of any
portion of the CVR Payment in Shares that such Shares be (i) duly authorized,
validly issued, fully paid and nonassessable, (ii) not issued in violation of
any preemptive rights or rights of first refusal, (iii) authorized for listing
on the Nasdaq National Market, subject to official notice of issuance, and (iv)
issued either in a transaction that satisfied the requirements of Section
3(a)(9) of the Securities Act of 1933, as amended (the “Securities Act”), or
pursuant to an effective registration statement under the Securities Act. In
addition, it

 

11



--------------------------------------------------------------------------------

shall be a condition precedent to the payment of any portion of the CVR Payment
in Shares that the Company shall have complied with the first two paragraphs of
Section 703 of the Agreement. No fractional Shares will be issued as payment for
any portion of the CVR Payment but instead the Company will pay a Cash
adjustment as provided in the Agreement.

 

Upon the consummation of a Disposition on or prior to the Maturity Date, the
Company shall pay in lieu of the CVR Payment to the Holder hereof in Cash for
each CVR represented hereby an amount, if any, as determined by the Company, by
which the Discounted Target Price exceeds the greater of (i) (x) the cash amount
received for each Share by the holder thereof as a result of such Disposition,
plus (y) the average of the Current Market Values of the Shares for each trading
day in the 15 consecutive trading day period immediately preceding the date on
which the Disposition was consummated (the “Disposition Consummation Date”) of
the publicly traded stock consideration, if any, received for each Share by the
holder thereof as a result of such Disposition, plus (z) the fair market value,
as determined by an Independent Financial Expert, of any other non-cash
consideration, if any, received for each Share by the holder thereof as a result
of such Disposition, in each case, assuming that such Holder did not exercise
any right of appraisal granted under law with respect to such Disposition, and
(ii) the Minimum Price. Such determinations by the Company and such Independent
Financial Expert absent manifest error shall be final and binding on the Company
and the Holder. Such payment shall be made on the date (the “Disposition Payment
Date”) established by the Company, which in no event shall be more than 30 days
after the Disposition Consummation Date. As soon as practicable after the
Disposition Consummation Date, the Company shall give the Holder hereof and the
Trustee notice of such Disposition and the Disposition Payment Date, as provided
in Section 301(d) of the Agreement.

 

If (i) an Event of Default occurs and is continuing then, and in each and every
such case, unless all of the CVRs shall have already become due and payable,
either the Trustee or the Holders of not less than 25% of the CVRs then
Outstanding hereunder, by notice in writing to the Company (and to the Trustee
if given by the Holders), may declare the CVRs to be due and payable
immediately, and upon such declaration, the Default Amount shall become
immediately due and payable in Cash and all amounts shall bear interest at the
Default Interest Rate until payment is made to the Trustee, or (ii)an Event of
Default has occurred after the Maturity Date, either the Trustee or the Holders
of not less than 25% of the CVRs then Outstanding hereunder, by notice in
writing to the Company (and to the Trustee if given by the Holders), may declare
that a Default Payment Date has occurred, and upon such declaration, all amounts
past due shall bear interest at the Default Interest Rate until payment is made
to the Trustee.

 

In the event that the Company determines that no amount is payable on the CVRs
to the Holder on the Maturity Date or the Disposition Payment Date, as the case
may be, as a result of Automatic Extinguishment or otherwise, the Company shall
give to the Holder and the Trustee written notice of such determination. Upon
making such determination, absent manifest error, this CVR Certificate shall
terminate and become null and void and the Holder hereof shall have no further
rights with respect hereto. The failure to give such notice or any defect
therein shall not affect the validity of such determination.

 

If the Current Market Value of the Company’s Shares is greater than or equal to
$3.50 per Share for each trading day in any 30 consecutive trading day period
during the Valuation Period, the CVRs will automatically be extinguished without
further consideration or action by the Company, the Trustee or the Holders
(“Automatic Extinguishment”).

 

12



--------------------------------------------------------------------------------

Notwithstanding any provision of the Agreement or of this CVR Certificate to the
contrary, other than in the case of interest on the Default Amount, no interest
shall accrue on any amounts payable on the CVRs to the Holder.

 

“Authorized Newspaper” means The Wall Street Journal (Eastern Edition), or if
The Wall Street Journal (Eastern Edition) shall cease to be published, or, if
the publication or general circulation of The Wall Street Journal (Eastern
Edition) shall be suspended for whatever reason, such other English language
newspaper as is selected by the Company with general circulation in The City of
New York, New York.

 

“Current Market Value” per share shall be calculated at the end of each trading
day and shall be, for any given trading day: (i) the volume weighted mean of the
sales prices, regular way, on The Nasdaq Stock Market (or, if the Shares are not
listed thereon, the principal other exchange on which such shares are then
listed) on such trading day, as quoted by Bloomberg LP; (ii) if the shares are
not then listed or admitted to trading on any securities exchange, the volume
weighted mean of the sales prices over such trading day, as reported by
Bloomberg LP or, if not so reported, as reported by a reputable quotation source
designated by the Company; or (iii) if the shares are not then listed or
admitted to trade on any securities exchange and no such reported sale price or
bid and asked prices are available, the mean of the averages of the reported
high and low and opening and closing bid and asked prices on such trading day,
as reported in the Authorized Newspaper.

 

“Default Amount” means the amount, if any, by which the Discounted Target Price
exceeds the Minimum Price.

 

“Default Interest Rate” means 8% per annum.

 

“Default Payment Date” means the date upon which the CVRs become due and payable
pursuant to Section 801 of the Agreement.

 

“Discounted Target Price” means, ” means, (a) if a Disposition Payment Date or
Default Payment Date shall occur prior to the Maturity Date, $2.90 discounted
from the Maturity Date back to the Disposition Payment Date or the Default
Payment Date, as the case may be, at a per annum rate of 8%, or (b) if a
Disposition Payment Date or a Default Payment Date shall occur on or after the
Maturity Date, $2.90. In each case, upon each occurrence of an event specified
in Section 301(j), such amounts, as they may have been previously adjusted,
shall be adjusted pursuant to Section 301(j).

 

“Disposition” means (i) the direct or indirect sale, lease, conveyance or other
disposition (other than by way of merger or consolidation) in one or a series of
related transactions, of all or substantially all of the properties or assets of
the Company and its subsidiaries taken as a whole to any person (as that term is
used in Section 13(d) of the Exchange Act; or (ii) the consummation of any
transaction (including, without limitation, any merger or consolidation) the
result of which is that any “person” (as defined above) becomes the beneficial
owner, directly or indirectly, of more than 50% of the voting stock of the
Company, measured by voting power

 

13



--------------------------------------------------------------------------------

rather than number of shares; unless in the case of a merger or consolidation
pursuant to clause (ii), such transaction is in connection with a transaction in
which all of the Shares are exchanged solely for other publicly traded common
stock of the Company or another Person, the acquiror assumes the obligations of
the Company relating to the CVRs, and appropriate adjustments are made to the
Target Price, the Minimum Price, the Discounted Target Price and other terms
hereof to reflect such transaction and the economic benefits intended to be
conferred on the CVRs under this Agreement (a “Nondisposition Event”).

 

“Event of Default” has the meaning set forth in Section 801 of the Agreement.

 

“Independent Financial Expert” means an independent nationally recognized
investment-banking firm.

 

The “Minimum Price” means $2.02. In each case, upon each occurrence of an event
specified in Section 301(j) of the Agreement, such amount, as it may have been
previously adjusted, shall be adjusted pursuant to Section 301(j) of the
Agreement.

 

The “Target Price” means $2.90. In each case, upon each occurrence of an event
specified in Section 301(j) of the Agreement, such amount, as it may have been
previously adjusted, shall be adjusted pursuant to Section 301(j) of the
Agreement.

 

“Valuation Period” has the meaning specified in Section 301(f) of the Agreement.

 

The Agreement permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of CVRs under the Agreement at any time by
the Company and the Trustee with the consent of the Holders of a majority of the
CVRs at the time Outstanding.

 

No reference herein to the Agreement and no provision of this CVR Certificate or
of the Agreement shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay any amounts determined pursuant to the terms
hereof and of the Agreement at the times, place, form of consideration and
amount, herein prescribed.

 

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of the CVRs represented by this CVR Certificate is
registrable on the Security Register of the Company, upon surrender of this CVR
Certificate for registration of transfer at the office or agency of the Company
maintained for such purpose in the City of New York, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Company and the Security Registrar duly executed by, the Holder hereof or his
attorney duly authorized in writing, and thereupon one or more new CVR
Certificates, for the same amount of CVRs, will be issued to the designated
transferee or transferees. The Company hereby initially designates the office of
the Trustee as the office for registration of transfer of this CVR Certificate.

 

As provided in the Agreement and subject to certain limitations therein set
forth, this CVR Certificate is exchangeable for one or more CVR Certificates
representing the same number of CVRs as represented by this CVR Certificate as
requested by the Holder surrendering the same.

 

14



--------------------------------------------------------------------------------

No service charge will be made for any registration of transfer or exchange of
CVRs, but the Company may require payment of a sum sufficient to cover any tax
or other governmental charge payable in connection therewith.

 

Prior to the time of due presentment of this CVR Certificate for registration of
transfer, the Company, the Trustee and any agent of the Company or the Trustee
may treat the Person in whose name this CVR Certificate is registered as the
owner hereof for all purposes, and neither the Company, the Trustee nor any
agent shall be affected by notice to the contrary.

 

All capitalized terms used in this CVR Certificate without definition shall have
the meanings assigned to them in the Agreement.

 

Section 204 Form of Trustee’s Certificate of Authentication.

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION.

 

This is one of the CVR Certificates referred to in the within-mentioned
Agreement.

 

U.S. Bank National Association, as Trustee

 

By

 

 

--------------------------------------------------------------------------------

   

Authorized Signatory

 

ARTICLE III.

THE CVRS

 

Section 301 Title and Terms.

 

(a) The aggregate number of CVR Certificates which may be authenticated and
delivered under this Agreement is limited to 100,000,000, except for CVRs
authenticated and delivered upon registration of transfer of, or in exchange
for, or in lieu of, other CVRs pursuant to Section 304, 305, 306 or 606 of this
Agreement. The Company will not issue any fractional CVRs.

 

(b) The CVRs shall be known and designated as the “Contingent Value Rights” of
the Company and shall be unsecured obligations of the Company that rank equally
with all other unsecured obligations of the Company and the Holders shall have
no rights except for those rights explicitly provided for herein and shall not,
by virtue of their ownership of CVRs have any of the rights of a stockholder of
the Company.

 

(c) Subject to adjustment pursuant to Section 301(j), the Company shall pay (the
“CVR Payment”) to each Holder, on the third Business Day following the Maturity
Date, for

 

15



--------------------------------------------------------------------------------

each CVR held by such Holder, an amount per CVR, if any, as determined by the
Company, by which the Target Price exceeds the greater of (i) the average of the
Current Market Values of the Shares for each trading day in the Valuation Period
and (ii) the Minimum Price. The CVR Payment, if any, shall be paid by the
Company, in its sole discretion, in either Cash, Shares or a combination of Cash
and Shares; provided, however, the Company shall not be permitted to issue any
Shares as part of the CVR Payment unless the amount of the CVR Payment is
greater than $.50 per CVR and then only to the extent that the CVR Payment
exceeds $.50 per CVR. Any Shares so issued shall be valued (for purposes of
calculating the number of shares issuable to Holders) based upon the average of
the Current Market Values of the Shares for each trading day in the Valuation
Period. Such determinations by the Company absent manifest error shall be final
and binding on the Company and the Holders. Not later than the second Business
Day after the Maturity Date, the Company shall (x) prepare and file with the
Trustee a certificate setting forth such determinations and the facts accounting
for such determinations and (y) mail to each Holder a brief summary of such
certificate, indicating the locations at which CVRs may be presented for
payment. It shall be a condition precedent to the payment of any portion of the
CVR Payment in Shares that such Shares be (i) duly authorized, validly issued,
fully paid and nonassessable, (ii) not issued in violation of any preemptive
rights or rights of first refusal, (iii) authorized for listing on the Nasdaq
National Market, subject to official notice of issuance, and (iv) issued either
in a transaction that satisfied the requirements of Section 3(a)(9) of the
Securities Act of 1933, as amended (the “Securities Act”), or pursuant to an
effective registration statement under the Securities Act. In addition, it shall
be a condition precedent to the payment of any portion of the CVR Payment in
Shares that the Company shall have complied with the first two paragraphs of
Section 703 of the Agreement. No fractional Shares will be issued as payment of
any portion of the CVR Payment. If more than one CVR is surrendered for payment
by the same Holder, the number of full Shares issuable as payment of a portion
of the CVR Payment in respect of such CVRs shall be computed on the basis of the
aggregate number of such CVRs. Instead of any fractional Share that would
otherwise be issuable as payment of a portion of the CVR Payment, the Company
shall calculate and pay a cash adjustment in respect of such fraction
(calculated to the nearest 1/100th of a Share) in an amount equal to the same
fraction of the average of the Current Market Values of the Shares for each
trading date in the Valuation Period.

 

(d) Upon the consummation of a Disposition on or prior to the Maturity Date, the
Company shall pay (in the manner provided in Section 307) in lieu of the CVR
Payment, in Cash, to each Holder for each CVR held by such Holder an amount, if
any, as determined by the Company, by which the Discounted Target Price exceeds
the greater of (i) (x) the cash amount received for each Share by the holder
thereof as a result of such Disposition, plus (y) the average of the Current
Market Values of the Shares for each trading day in the 15 consecutive trading
day period immediately preceding the date on which the Disposition was
consummated (the “Disposition Consummation Date”) of the publicly traded stock
consideration, if any, received for each Share by the holder thereof as a result
of such Disposition, plus (z) the fair market value, as determined by an
Independent Financial Expert, of any other non-cash consideration, if any,
received for each Share by the holder thereof as a result of such Disposition,
in each case, assuming that such Holder did not exercise any right of appraisal
granted under law with respect to such Disposition, and (ii) the Minimum Price.
Such determinations by the Company and such Independent Financial Expert absent
manifest error shall be final and binding on the Company and the Holders. Such
payment shall be made in Cash on the date (the “Disposition Payment Date”)
established by the Company, which in no event shall be more than 30 days after
the Disposition Consummation Date.

 

16



--------------------------------------------------------------------------------

(e) As soon as practicable, the Company shall (x) prepare and file with the
Trustee a certificate setting forth the determinations referred to in Section
301(d) and the facts accounting for such determinations and (y) mail to each
Holder a brief summary of such certificate, indicating the locations at which
CVRs may be presented for payment and the date on which the payment referred to
in Section 301(d) shall be made.

 

(f) The current market value per share (the “Current Market Value”) shall be
calculated at the end of each trading day and shall be, for any given trading
day: (i) the volume weighted mean of the sales prices, regular way, on The
Nasdaq Stock Market (or, if the shares are not listed thereon, the principal
other exchange on which such shares are then listed) on such trading day, as
quoted by Bloomberg LP; (ii) if the shares are not then listed or admitted to
trading on any securities exchange, the volume weighted mean of the sales prices
over such trading day, as reported by Bloomberg LP or, if not so reported, as
reported by a reputable quotation source designated by the Company; or (iii) if
the shares are not then listed or admitted to trade on any securities exchange
and no such reported sale price or bid and asked prices are available, the mean
of the averages of the reported high and low and opening and closing bid and
asked prices on such trading day, as reported in the Authorized Newspaper.

 

“Valuation Period” means (i) with respect to a payment at the Maturity Date, the
15 consecutive trading day period immediately preceding (and including) the
Maturity Date, and (ii) with respect to an Automatic Extinguishment, the period
of time after the Effective Time and ending on the Maturity Date.

 

(g) In the event the fair market value of the consideration received as a result
of a Disposition is determined by an Independent Financial Expert, the Company
shall cause the Independent Financial Expert to deliver to the Company, with a
copy to the Trustee, a value report (the “Value Report”) stating the methods of
valuation considered or used and containing a statement as to the nature and
scope of the examination or investigation upon which the determination of value
was made. The Trustee shall make available a copy of the Value Report to each
Holder who requests such Value Report. The determination of the Independent
Financial Expert as set forth in the Value Report absent manifest error shall be
final and binding on the Company and the Holders.

 

(h) Notwithstanding any provision of this Agreement or the CVR Certificates to
the contrary, other than in the case of interest on the Default Amount, no
interest shall accrue on any amounts payable on the CVRs to any Holder.

 

(i) In the event that the Company determines that no amount is payable on the
CVRs to the Holders on the Maturity Date, or the Disposition Payment Date, as
the case may be, as a result of an Automatic Extinguishment or otherwise, the
Company shall give to the Trustee and each Holder notice of such determination.
Upon making such determination, absent manifest error, the CVR Certificates
shall terminate and become null and void and the Holders thereof shall have no
further rights with respect thereto. The failure to give such notice or any
defect therein shall not affect the validity of such determination.

 

17



--------------------------------------------------------------------------------

(j) In the event the Company shall in any manner subdivide (by stock split,
stock dividend or otherwise) or combine (by reverse stock split or otherwise)
the number of outstanding Shares, the Company shall similarly subdivide or
combine the CVRs and shall appropriately adjust the Discounted Target Price, the
Target Price, and the Minimum Price. In the case of a Nondisposition Event,
appropriate adjustments will be made to the Target Price, the Minimum Price, and
the Discounted Target Price. Whenever an adjustment is made as provided in this
Section 301(j), the Company shall (i) promptly prepare a certificate setting
forth such adjustment and a brief statement of the facts accounting for such
adjustment, (ii) promptly file with the Trustee a copy of such certificate and
(iii) mail a brief summary thereof to each Holder. The Trustee shall be fully
protected in relying on any such certificate and on any adjustment therein
contained. Such adjustment absent manifest error shall be final and binding on
the Company and the Holders. Each outstanding CVR Certificate shall thenceforth
represent that number of adjusted CVRs necessary to reflect such subdivision or
combination, and reflect the adjusted Discounted Target Price, Target Price, and
the Minimum Price.

 

(k) If the Current Market Value of the Company’s Shares is greater than or equal
to $3.50 per Share for each trading day in any 30 consecutive trading day period
during the Valuation Period, the CVRs will automatically be extinguished without
further consideration or action by the Company or the Holders (the “Automatic
Extinguishment”) and all obligation of the Company under this Agreement shall
terminate and be of no further force or effect; provided that the Company shall
(i) promptly prepare a certificate stating that an Automatic Extinguishment has
occurred and briefly stating the facts accounting for such Automatic
Extinguishment, (ii) promptly file with the Trustee a copy of such certificate
and (iii) mail a brief summary thereof to each Holder.

 

Section 302 Registrable Form.

 

The CVRs shall be issuable only in registered form. The CVRs shall be issued
initially in the form of one or more permanent global securities in registered
form, substantially in the form set forth in Article II (“Global Securities”),
deposited with the Trustee, as the custodian for The Depository Trust Company,
its nominees and successors (the “Depositary”), and shall bear the legend set
forth on Exhibit A; provided that one or more Definitive Securities (as defined
below) may be issued initially to Holders subject to the restrictions on resale
imposed by Rule 144 or Rule 145 under the Securities Act or otherwise at the
request of a Holder. Each Global Security will represent such of the outstanding
CVRs as will be specified therein and each shall provide that it represents the
aggregate number of outstanding CVRs from time to time endorsed thereon and that
the aggregate number of outstanding CVRs represented thereby may from time to
time be reduced or increased, as appropriate, to reflect exchanges. Any CVRs
issued in definitive form as may be permitted by this Agreement shall be issued
in the form of one or more permanent definitive securities in registered form,
substantially in the form set forth in Article II (“Definitive Securities”),
deposited with the Trustee, and shall not bear the legend set forth on Exhibit
A.

 

Section 303 Execution, Authentication, Delivery and Dating.

 

The CVRs shall be executed on behalf of the Company by its chairman or vice
chairman of the Board of Directors or its president or any vice president or its
treasurer, under its corporate seal, which may, but need not, be attested. The
signature of any of these officers on the CVRs may be manual or facsimile.

 

18



--------------------------------------------------------------------------------

CVRs bearing the manual or facsimile signatures of individuals who were at any
time the proper officers of the Company shall bind the Company, notwithstanding
that such individuals or any of them have ceased to hold such offices prior to
the authentication and delivery of such CVRs or did not hold such offices at the
date of such CVRs.

 

At any time and from time to time after the execution and delivery of this
Agreement, the Company may deliver CVRs executed by the Company to the Trustee
for authentication, together with a Company Order for the authentication and
delivery of such CVRs; and the Trustee in accordance with such Company Order
shall authenticate and deliver such CVRs as provided in this Agreement and not
otherwise.

 

Each CVR shall be dated as of the date of its authentication.

 

No CVR shall be entitled to any benefit under this Agreement or be valid or
obligatory for any purpose unless there appears on such CVR a certificate of
authentication substantially in the form provided for herein duly executed by
the Trustee by manual signature of an authorized officer, and such certificate
upon any CVR shall be conclusive evidence, and the only evidence, that such CVR
has been duly authenticated and delivered hereunder and that the Holder is
entitled to the benefits of this Agreement.

 

Section 304 Temporary CVRs.

 

Until CVR Certificates are ready for delivery, the Company may execute, and upon
Company Order the Trustee shall authenticate and deliver, temporary CVRs which
are printed, lithographed, typewritten, mimeographed or otherwise produced,
substantially of the tenor of the CVR Certificates in lieu of which they are
issued and with such appropriate insertions, omissions, substitutions and other
variations as the officers executing such temporary CVRs may determine with the
concurrence of the Trustee. Temporary CVRs may contain such reference to any
provisions of this Agreement as may be appropriate. Every temporary CVR shall be
executed by the Company and be authenticated by the Trustee upon the same
conditions and in substantially the same manner, and with like effect, as the
CVR Certificates.

 

If temporary CVRs are issued, the Company will cause CVR Certificates to be
prepared without unreasonable delay. After the preparation of CVR Certificates,
the temporary CVRs shall be exchangeable for CVR Certificates upon surrender of
the temporary CVRs at the office or agency of the Company designated for such
purpose pursuant to Section 702, without charge to the Holder.

 

Upon surrender for cancellation of any one or more temporary CVRs the Company
shall execute and the Trustee shall authenticate and deliver in exchange
therefor a like amount of CVR Certificates. Until so exchanged, the temporary
CVRs shall in all respects be entitled to the same benefits under this Agreement
as CVR Certificates.

 

19



--------------------------------------------------------------------------------

Section 305 Registration and Transfer and Exchange.

 

(a) Registration. The Company shall cause to be kept at the Corporate Trust
Office of the Trustee a register (the register maintained in such office and in
any other office or agency designated pursuant to Section 702, including
American Stock Transfer and Trust Company, being herein sometimes referred to as
the “Security Register”) in which, subject to such reasonable regulations as it
may prescribe, the Company shall provide for the registration of CVRs and of
transfers of CVRs. The Trustee is hereby initially appointed “Security
Registrar” for the purpose of registering CVRs and transfers of CVRs as herein
provided.

 

(b) Transfer and Exchange.

 

(i) Transfer and Exchange of Global Securities. A Global Security may not be
transferred except as a whole by the Depositary to a nominee of the Depositary,
by a nominee of the Depositary to the Depositary or to another nominee of the
Depositary, or by the Depositary or any such nominee to a successor Depositary
or a nominee of such successor Depositary. All Global Securities will be
exchanged by the Company for Definitive Securities if (i) the Company delivers
to the Security Registrar notice from the Depositary that it is unwilling or
unable to continue to act as Depositary or that it is no longer a clearing
agency registered under the Exchange Act and, in either case, a successor
Depositary is not appointed by the Company within 120 days after the date of
such notice from the Depositary; (ii) the Company in its sole discretion
determines that the Global Securities (in whole but not in part) should be
exchanged for Definitive Securities and delivers a written notice to such effect
to the Security Registrar or (iii) an Event of Default has occurred and is
continuing and the Security Registrar has received a request from the Depositary
to issue Definitive Securities. Upon the occurrence of either of the preceding
events in (i) or (ii) above, Definitive Securities shall be issued in such names
as the Depositary shall instruct the Trustee. Global Securities also may be
exchanged or replaced, in whole or in part, as provided in Sections 304 and 306
hereof. Every CVR authenticated and delivered in exchange for, or in lieu of, a
Global Security or any portion thereof, pursuant to this Section 305 or Section
304 or 306 hereof, shall be authenticated and delivered in the form of, and
shall be, a Global Security. A Global Security may not be exchanged for another
Global Security other than as provided in this Section 305(b)(i), however,
beneficial interests in a Global Security may be transferred and exchanged as
provided in Section 305(b)(ii) or (iii) hereof.

 

(ii) Transfer and Exchange of Beneficial Interests in the Global Securities. The
transfer and exchange of beneficial interests in the Global Securities will be
effected through the Depositary, in accordance with the provisions of this
Agreement and the Applicable Procedures. Beneficial interests in any Global
Security may be transferred to Persons who take delivery thereof in the form of
a beneficial interest in Global Security. No written orders or instructions
shall be required to be delivered to the Security Registrar to effect the
transfers described in this Section 305(b)(ii).

 

(iii) Beneficial Interests in Global Securities to Definitive Securities. If any
holder of a beneficial interest in a Global Security proposes to exchange such
beneficial interest for a Definitive Security or to transfer such beneficial
interest to a Person who

 

20



--------------------------------------------------------------------------------

takes delivery thereof in the form of a Definitive Security, then the Security
Registrar will cause the aggregate number of CVRs represented by the applicable
Global Security to be reduced accordingly pursuant to Section 305(b)(vi) hereof,
and the Company will execute and the Security Registrar will authenticate and
deliver to the Person designated in the instructions a Definitive Security in
the appropriate number of CVRs. Any Definitive Security issued in exchange for a
beneficial interest pursuant to this Section 305(b)(iii) will be registered in
such name or names and in such authorized denomination or denominations as the
holder of such beneficial interest requests through instructions to the Security
Registrar from or through the Depositary and the Participant or Indirect
Participant.

 

(iv) Definitive Securities to Beneficial Interests in Global Securities. A
Holder of a Definitive Security may exchange such Definitive Security for a
beneficial interest in a Global Security or transfer such Definitive Security to
a Person who takes delivery thereof in the form of a beneficial interest in a
Global Security at any time. Upon receipt of a request for such an exchange or
transfer, the Security Registrar will cancel the applicable Definitive Security
and increase or cause to be increased the aggregate number of CVRs represented
by one of the Global Securities.

 

(v) Transfer and Exchange of Definitive Securities for Definitive Securities.
Upon request by a Holder of Definitive Securities and such Holder’s compliance
with the provisions of this Section 305(b)(v), the Security Registrar will
register the transfer or exchange of Definitive Securities. Prior to such
registration of transfer or exchange, the requesting Holder must present or
surrender to the Security Registrar the Definitive Securities duly endorsed or
accompanied by a written instruction of transfer in form satisfactory to the
Security Registrar duly executed by such Holder or by its attorney, duly
authorized in writing. A Holder of Definitive Securities may transfer such
Definitive Securities to a Person who takes delivery thereof in the form of
Definitive Securities. Upon receipt of a request to register such a transfer,
the Security Registrar shall register the Definitive Securities pursuant to the
instructions from the Holder thereof.

 

(vi) Cancellation and/or Adjustment of Global Securities. At such time as all
beneficial interests in a particular Global Security have been exchanged for
Definitive Securities or a particular Global Security has been repurchased or
canceled in whole and not in part, each such Global Security will be returned to
or retained and canceled by the Security Registrar in accordance with Section
309 hereof. At any time prior to such cancellation, if any beneficial interest
in a Global Security is exchanged for or transferred to a Person who will take
delivery thereof in the form of a beneficial interest in another Global Security
or for Definitive Securities, the aggregate number of CVRs represented by such
Global Security will be reduced accordingly and an endorsement will be made on
such Global Security by the Security Registrar or by the Depositary at the
direction of the Security Registrar to reflect such reduction; and if the
beneficial interest is being exchanged for or transferred to a Person who will
take delivery thereof in the form of a beneficial interest in another Global
Security, such other Global Security will be increased accordingly and an
endorsement will be made on such Global Security by the Security Registrar or by
the Depositary at the direction of the Security Registrar to reflect such
increase.

 

21



--------------------------------------------------------------------------------

(vii) General Provisions Relating to Transfers and Exchanges.

 

(A) To permit registrations of transfers and exchanges, the Company will execute
and the Trustee will authenticate Global Securities and Definitive Securities
upon receipt of a Company Order in accordance with Section 303 hereof or at the
Security Registrar’s request.

 

(B) No service charge will be made to a Holder of a beneficial interest in a
Global Security or to a Holder of a Definitive Security for any registration of
transfer or exchange, but the Company may require payment of a sum sufficient to
cover any transfer tax or similar governmental charge payable in connection
therewith (other than any such transfer taxes or similar governmental charge
payable upon exchange or transfer pursuant to Section 304 hereof).

 

(C) All Global Securities and Definitive Securities issued upon any registration
of transfer or exchange of Global Securities or Definitive Securities will be
the valid obligations of the Company, evidencing the same rights, and entitled
to the same benefits under this Agreement, as the Global Securities or
Definitive Securities surrendered upon such registration of transfer or
exchange.

 

(D) The Trustee will authenticate Global Securities and Definitive Securities in
accordance with the provisions of Section 303 hereof.

 

Section 306 Mutilated, Destroyed, Lost and Stolen CVRs.

 

If (a) any mutilated CVR is surrendered to the Trustee or (b) the Company and
the Trustee receive evidence to their satisfaction of the destruction, loss or
theft of any CVR, and there is delivered to the Company and the Trustee such
security or indemnity as may be required by them to save each of them harmless,
then, in the absence of notice to the Company or the Trustee that such CVR has
been acquired by a bona fide purchaser, the Company shall execute and upon its
written request the Trustee shall authenticate and deliver, in exchange for any
such mutilated CVR or in lieu of any such destroyed, lost or stolen CVR, a new
CVR Certificate of like tenor and amount of CVRs, bearing a number not
contemporaneously outstanding.

 

In case any such mutilated, destroyed, lost or stolen CVR has become or is to
become due and payable within 15 days, the Company in its discretion may,
instead of issuing a new CVR Certificate, pay such CVR on the Maturity Date, the
Disposition Payment Date or the Default Payment Date, as the case may be.

 

Upon the issuance of any new CVRs under this Section 306, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Trustee) connected therewith.

 

22



--------------------------------------------------------------------------------

Every new CVR issued pursuant to this Section in lieu of any destroyed, lost or
stolen CVR shall constitute an original additional contractual obligation of the
Company, whether or not the destroyed, lost or stolen CVR shall be at any time
enforceable by anyone, and shall be entitled to all benefits of this Agreement
equally and proportionately with any and all other CVRs duly issued hereunder.

 

The provisions of this Section 306 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen CVRs.

 

Section 307 Presentation of CVR Certificate.

 

Payment of any amounts or the issuance of any Shares to Holders of the CVRs
shall be made only upon presentation by the Holder thereof at the office or
agency of the Company maintained for that purpose or at any other office or
agency maintained by the Company for such purpose. The Holder of the CVRs shall
furnish to the Company such forms, certificates, or other information as the
Company may request to establish the legal entitlement of such Holder to an
exemption from withholding taxes. In the event the Company does not receive such
forms, certificates, or other evidence establishing a Holder’s legal entitlement
to exemption from withholding tax, then all payments and disbursements to be
made by the Company pursuant to this Agreement or the CVRs shall be reduced by
and subject to withholding taxes. The Company shall have no obligation to
reimburse, equalize or compensate a Holder or other person for withholding
taxes.

 

Section 308 Persons Deemed Owners.

 

Prior to due presentment for the registration of a transfer of any CVR, the
Trustee, the Security Registrar, any of their respective agents and the Company
may deem and treat the Person in whose name any CVR is registered as the
absolute owner of such CVR for the purpose of receiving payment on such CVRs and
for all other purposes, and none of the Trustee, the Security Registrar, any of
their respective agents or the Company shall be affected by notice to the
contrary.

 

Section 309 Cancellation.

 

All CVRs surrendered for payment, registration of transfer or exchange shall, if
surrendered to any Person other than the Trustee, be delivered to the Trustee
and shall be promptly cancelled by it. The Company may at any time deliver to
the Trustee for cancellation any CVRs previously authenticated and delivered
hereunder which the Company may have acquired in any manner whatsoever, and all
CVRs so delivered shall be promptly cancelled by the Trustee. No CVRs shall be
authenticated in lieu of or in exchange for any CVRs cancelled as provided in
this Section, except as expressly permitted by this Agreement. All cancelled
CVRs held by the Trustee shall be destroyed by the Trustee in accordance with
its customary procedures and a Certificate of Destruction will be delivered to
the Company.

 

23



--------------------------------------------------------------------------------

Section 310 CUSIP Numbers.

 

The Company in issuing the CVRs may use “CUSIP” numbers (if then generally in
use), and, if so, the Trustee shall use “CUSIP” numbers in notices to the
Holders as a convenience to the Holders; provided that any such notice may state
that no representation is made as to the correctness of such numbers either as
printed on the CVRs or as contained in any notices and that reliance may be
placed only on the other identification numbers printed on the CVRs, and any
such notice shall not be affected by any defect in or omission of such numbers.
The Company will promptly notify the Trustee of any change in the “CUSIP”
numbers.

 

ARTICLE IV.

THE TRUSTEE

 

Section 401 Certain Duties and Responsibilities.

 

(a) With respect to the Holders of CVRs issued hereunder, the Trustee, prior to
the occurrence of an Event of Default with respect to the CVRs and after the
curing or waiving of all Events of Default which may have occurred, undertakes
to perform such duties and only such duties as are specifically set forth in
this Agreement. In case an Event of Default with respect to the CVRs has
occurred (which has not been cured or waived), the Trustee shall exercise such
of the rights and powers vested in it by this Agreement, and use the same degree
of care and skill in their exercise, as a prudent man would exercise or use
under the circumstances in the conduct of his own affairs.

 

(b) In the absence of bad faith on its part, prior to the occurrence of an Event
of Default and after the curing or waiving of all such Events of Default which
may have occurred, the Trustee may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon
certificates or opinions furnished to the Trustee and conforming to the
requirements of this Agreement; but in the case of any such certificates or
opinions which by any provision hereof are specifically required to be furnished
to the Trustee, the Trustee shall be under a duty to examine the same to
determine whether or not they conform to the requirements of this Agreement.

 

(c) No provision of this Agreement shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act,
or its own willful misconduct, except that:

 

(i) this Subsection (c) shall not be construed to limit the effect of
Subsections (a) and (b) of this Section;

 

(ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it shall be proved that the Trustee was
negligent in ascertaining the pertinent facts;

 

(iii) no provision of this Agreement shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder, or in the exercise of any of its rights or powers,
if it shall have reasonable grounds for believing that repayment of such funds
or adequate indemnity against such risk or liability is not reasonably assured
to it; and

 

24



--------------------------------------------------------------------------------

(iv) the Trustee shall not be liable with respect to any action taken or omitted
to be taken by it in good faith in accordance with the direction of the Holders
pursuant to Section 809 relating to the time, method and place of conducting any
proceeding for any remedy available to the Trustee, or exercising any trust or
power conferred upon the Trustee, under this Agreement.

 

(d) Whether or not therein expressly so provided, every provision of this
Agreement relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this Section.

 

Section 402 Certain Rights of Trustee.

 

The Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Agreement, and no implied covenants or
obligations shall be read into this Agreement against the Trustee. Subject to
the provisions of Trust Indenture Act Sections 315(a) through 315(d) and Section
401 hereof:

 

(a) the Trustee may rely and shall be protected in acting or refraining from
acting upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document believed by it to be genuine
and to have been signed or presented by the proper party or parties;

 

(b) any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Request or Company Order and any resolution
of the Board of Directors may be sufficiently evidenced by a Board Resolution;

 

(c) whenever in the administration of this Agreement the Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part, rely upon
an Officer’s Certificate;

 

(d) the Trustee may consult with counsel and the written advice of such counsel
or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in reliance thereon;

 

(e) the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Agreement at the request or direction of any of the
Holders pursuant to this Agreement, unless such Holders shall have offered to
the Trustee reasonable security or indemnity against the costs, expenses and
liabilities which might be incurred by it in compliance with such request or
direction;

 

(f) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, appraisal, bond, debenture,
note, coupon, security, or other paper or document unless requested in writing
to do so by the Holders of not less than a majority in aggregate number of the
CVRs then Outstanding; provided that, if the payment within a reasonable time to
the Trustee of the costs, expenses or liabilities likely to be incurred by it in
the making of such investigation is, in the opinion of the Trustee, not
reasonably assured to the

 

25



--------------------------------------------------------------------------------

Trustee by the security afforded to it by the terms of this Agreement, the
Trustee may require reasonable indemnity against such expenses or liabilities as
a condition to proceeding; the reasonable expenses of every such investigation
shall be paid by the Company or, if paid by the Trustee or any predecessor
Trustee, shall be repaid by the Company upon demand;

 

(g) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys and the
Trustee shall not be responsible for any misconduct or negligence on the part of
any agent or attorney appointed with due care by it hereunder;

 

(h) the permissive rights of the Trustee to do things enumerated in this
Agreement shall not be construed as a duty and the Trustee shall be liable for
its negligence, bad faith or willful misconduct; and

 

(i) except for (i) a default under Section 801(a) and (ii) any other event of
which the Trustee has “actual knowledge,” which event, with the giving of notice
or the passage of time or both, would constitute an Event of Default, the
Trustee shall not be deemed to have notice of any default or event unless
specifically notified in writing of such event by the Company or the Holders of
not less than 25% in aggregate number of CVRs Outstanding; as used herein, the
term “actual knowledge” means the actual fact or statement of knowing, without
any duty to make any investigation with regard thereto.

 

No provision of this Agreement shall require the Trustee to expend or risk its
own funds or otherwise incur any financial liability in the performance of any
of its duties hereunder, or in the exercise of any of its rights or powers, if
it shall have reasonable grounds for believing that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it.

 

Section 403 Not Responsible for Recitals or Issuance of CVRs.

 

The recitals contained herein and in the CVRs, except the Trustee’s certificates
of authentication, shall be taken as the statements of the Company, and the
Trustee assumes no responsibility for their correctness. The Trustee makes no
representations as to the validity or sufficiency of this Agreement or of the
CVRs. The Trustee shall not be accountable for the use or application by the
Company of CVRs or the proceeds thereof.

 

Section 404 May Hold CVRs.

 

The Trustee, any Paying Agent, Security Registrar or any other agent of the
Company, in its individual or any other capacity, may become the owner or
pledgee of CVRs, and, subject to Sections 407 and 401, may otherwise deal with
the Company with the same rights it would have if it were not Trustee, Paying
Agent, Security Registrar or such other agent.

 

Section 405 Money Held in Trust.

 

Money held by the Trustee in trust hereunder need not be segregated from other
funds except to the extent required by law. The Trustee shall be under no
liability for interest on any money received by it hereunder.

 

26



--------------------------------------------------------------------------------

Section 406 Compensation, Reimbursement and Indemnification of the Trustee.

 

The Company agrees:

 

(a) to pay to the Trustee from time to time reasonable compensation for all
services rendered by it hereunder (which compensation shall not be limited by
any provision of law in regard to the compensation of a trustee of an express
trust);

 

(b) except as otherwise expressly provided herein, to reimburse the Trustee upon
its request for all reasonable expenses, disbursements and advances incurred or
made by the Trustee in accordance with any provision of this Agreement
(including the reasonable compensation and the expenses and disbursements of its
agents and counsel), except any such expense, disbursement or advance as may be
attributable to its negligence or bad faith; and

 

(c) to indemnify the Trustee for, and to hold it harmless against, any loss,
liability or expense incurred without negligence or bad faith on its part,
arising out of or in connection with the acceptance or administration of this
trust, including the costs and expenses of defending itself against any claim or
liability in connection with the exercise or performance of any of its powers or
duties hereunder, including the enforcement of this Section 406.

 

When the Trustee incurs expenses or renders services after a Default specified
in Section 801(c) or 801(d) occurs, the reasonable expenses and the compensation
for services (including the reasonable fees and expenses of its agents and
counsel) are intended to constitute expenses of administration under any
bankruptcy law.

 

Section 407 Disqualification; Conflicting Interests.

 

The Trustee shall be subject to the provisions of Section 310(b) of the Trust
Indenture Act during the period of time provided for therein. Nothing herein
shall prevent the Trustee from filing with the Commission the application
referred to in the penultimate paragraph of Section 310(b) of the Trust
Indenture Act.

 

Section 408 Corporate Trustee Required; Eligibility.

 

There shall at all times be a Trustee hereunder which shall be a corporation
organized and doing business under the laws of the United States of America or
of any State, authorized under such laws to exercise corporate trust powers,
having a combined capital and surplus of at least $50,000,000, subject to
supervision or examination by Federal or State authority and, to the extent
there is such an institution eligible and willing to serve, having an office or
agency in the City of New York. If such corporation publishes reports of
condition at least annually pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then, for the purposes of this
Section, the combined capital and surplus of such corporation shall be deemed to
be its combined capital and surplus as set forth in its most recent report of
condition so published. If at any time the Trustee shall cease to be eligible in
accordance with the provisions of this Section, it shall resign immediately in
the manner and with the effect hereinafter specified in this Article.

 

27



--------------------------------------------------------------------------------

Section 409 Resignation and Removal; Appointment of Successor.

 

(a) No resignation or removal of the Trustee and no appointment of a successor
Trustee pursuant to this Article shall become effective until the acceptance of
appointment by the successor Trustee under Section 410.

 

(b) The Trustee, or any trustee or trustees hereafter appointed, may resign at
any time by giving written notice thereof to the Company. If an instrument of
acceptance by a successor Trustee shall not have been delivered to the Trustee
within 30 days after the giving of such notice of resignation, the resigning
Trustee may petition any court of competent jurisdiction for the appointment of
a successor Trustee.

 

(c) The Trustee may be removed at any time by (i) the Company, by a Board
Resolution or, (ii) an Act of the Holders of a majority of the Outstanding CVRs,
delivered to the Trustee and to the Company.

 

(d) If at any time:

 

(i) the Trustee shall fail to comply with Section 407 after written request
therefor by the Company or by any Holder who has been a bona fide Holder of a
CVR for at least six months,

 

(ii) the Trustee shall cease to be eligible under Section 408 and shall fail to
resign after written request therefor by the Company or by any such Holder, or

 

(iii) the Trustee shall become incapable of acting or shall be adjudged bankrupt
or insolvent, or a receiver of the Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation, then, in any case, (i) the Company by a Board Resolution may remove
the Trustee, or (ii) the Holder of any CVR who has been a bona fide Holder of a
CVR for at least six months may, on behalf of himself and all others similarly
situated, petition any court of competent jurisdiction for the removal of the
Trustee and the appointment of a successor Trustee.

 

(e) If the Trustee shall resign, be removed or become incapable of acting, or if
a vacancy shall occur in the office of Trustee for any reason, the Company, by a
Board Resolution, shall promptly appoint a successor Trustee. If, within one
year after such resignation, removal or incapability, or the occurrence of such
vacancy, a successor Trustee shall be appointed by Act of the Holders of a
majority of the Outstanding CVRs delivered to the Company and the retiring
Trustee, the successor Trustee so appointed shall, forthwith upon its acceptance
of such appointment in accordance with Section 410, become the successor Trustee
and supersede the successor Trustee appointed by the Company. If no successor
Trustee shall have been so appointed by the Company or the Holders of the CVRs
and so accepted appointment, the Holder of any CVR who has been a bona fide
Holder for at least six months may on behalf of himself and all others similarly
situated, petition any court of competent jurisdiction for the appointment of a
successor Trustee.

 

28



--------------------------------------------------------------------------------

(f) The Company shall give notice of each resignation and each removal of the
Trustee and each appointment of a successor Trustee by mailing written notice of
such event by first-class mail, postage prepaid, to the Holders of CVRs as their
names and addresses appear in the Security Register. Each notice shall include
the name of the successor Trustee and the address of its Corporate Trust Office.
If the Company fails to send such notice within ten days after acceptance of
appointment by a successor Trustee, the successor Trustee shall cause the notice
to be mailed at the expense of the Company.

 

Section 410 Acceptance of Appointment by Successor.

 

Every successor Trustee appointed hereunder shall execute, acknowledge and
deliver to the Company and to the retiring Trustee an instrument accepting such
appointment, and thereupon the resignation or removal of the retiring Trustee
shall become effective and such successor Trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, trusts and
duties of the retiring Trustee; but, on request of the Company or the successor
Trustee, such retiring Trustee shall, upon payment of its charges, execute and
deliver an instrument transferring to such successor Trustee all the rights,
powers and trusts of the retiring Trustee, and shall duly assign, transfer and
deliver to such successor Trustee all property and money held by such retiring
Trustee hereunder. Upon request of any such successor Trustee, the Company shall
execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Trustee all such rights, powers and trusts.

 

No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor Trustee shall be qualified and eligible under this
Article.

 

Section 411 Merger, Conversion, Consolidation or Succession to Business.

 

Any corporation into which the Trustee may be merged or converted or with which
it may be consolidated, or any corporation resulting from any merger, conversion
or consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all of the corporate trust business of the
Trustee, shall be the successor of the Trustee hereunder, provided such
corporation shall be otherwise qualified and eligible under this Article,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto. In case any CVRs shall have been authenticated, but
not delivered, by the Trustee then in office, any successor by merger,
conversion or consolidation to such authenticating Trustee may adopt such
authentication and deliver the CVRs so authenticated with the same effect as if
such successor Trustee had itself authenticated such CVRs; and such certificate
shall be fully effective, provided that the right to adopt the certificate of
authentication of any predecessor Trustee shall apply only to its successor or
successors by merger, conversion or consolidation.

 

ARTICLE V.

HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY

 

Section 501 Company to Furnish Trustee Names and Addresses of Holders.

 

The Company will furnish or cause to be furnished to the Trustee, at such times
as the Trustee may request in writing, within 30 days after receipt by the
Company of any such request, a list, in such form as the Trustee may reasonably
require, of the names and the addresses of the

 

29



--------------------------------------------------------------------------------

Holders as of a date not more than 15 days prior to the time such list is
furnished; provided, however, that, if and so long as the Trustee shall be the
Security Registrar, no such list need be furnished.

 

Section 502 Preservation of Information; Communications to Holders.

 

(a) The Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of Holders contained in the most recent
list furnished to the Trustee as provided in Section 501 and the names and
addresses of Holders received by the Trustee in its capacity as Security
Registrar. The Trustee may destroy any list furnished to it as provided in
Section 501 upon receipt of a new list so furnished.

 

(b) If three or more Holders (hereinafter referred to as “applicants”) apply in
writing to the Trustee, and furnish to the Trustee reasonable proof that each
such applicant has owned a CVR for a period of at least six months preceding the
date of such application, and such application states that the applicants desire
to communicate with other Holders with respect to their rights under this
Agreement or under the CVRs and is accompanied by a copy of the form of proxy or
other communication which such applicants propose to transmit, then the Trustee
shall, within five Business Days after the receipt of such application at its
election, either:

 

(i) afford such applicants access to the information preserved at the time by
the Trustee in accordance with Section 502(a), or

 

(ii) inform such applicants as to the approximate number of Holders whose names
and addresses appear in the information preserved at the time by the Trustee in
accordance with Section 502(a), and as to the approximate cost of mailing to
such Holders the form of proxy or other communication, if any, specified in such
application.

 

If the Trustee shall elect not to afford such applicants access to such
information, the Trustee shall, upon the written request of such applicants,
mail to each Holder whose name and address appear in the information preserved
at the time by the Trustee in accordance with Section 502(a), a copy of the form
of proxy or other communication which is specified in such request, with
reasonable promptness after a tender to the Trustee of the material to be mailed
and of payment, or provision for the payment, of the reasonable expenses of
mailing, unless within five days after such tender, the Trustee shall mail to
such applicants and file with the Commission, together with a copy of the
material to be mailed, a written statement to the effect that, in the opinion of
the Trustee, such mailing would be contrary to the best interests of the Holders
or would be in violation of applicable law. Such written statement shall specify
the basis of such opinion. If the Commission, after opportunity for a hearing
upon the objections specified in the written statement so filed, shall enter an
order refusing to sustain any of such objections or if, after the entry of an
order sustaining one or more of such objections, the Commission shall find,
after notice and opportunity for hearing, that all the objections so sustained
have been met and shall enter an order so declaring, the Trustee shall mail
copies of such material to all such Holders with reasonable promptness after the
entry of such order and the renewal of such tender; otherwise the Trustee shall
be relieved of any obligation or duty to such applicants respecting their
application.

 

30



--------------------------------------------------------------------------------

(c) Every Holder of CVRs, by receiving and holding the same, agrees with the
Company and the Trustee that neither the Company nor the Trustee shall be held
accountable by reason of the disclosure of any such information as to the names
and addresses of the Holders in accordance with Section 502(b), regardless of
the source from which such information was derived, and that the Trustee shall
not be held accountable by reason of mailing any material pursuant to a request
made under Section 502(b).

 

Section 503 Reports by Trustee.

 

Within 60 days after May 15 of each year, commencing with the May 15 occurring
after the initial issuance of CVRs hereunder, the Trustee shall transmit by mail
to the Holders of CVRs, in the manner and to the extent provided in Section
313(c) of the Trust Indenture Act, and to the Company a brief report dated as of
such July 15 which satisfies the requirements of Section 313(a) of the Trust
Indenture Act.

 

Section 504 Reports by Company.

 

The Company shall:

 

(a) file with the Trustee, within 15 days after the date on which the Company is
required to file the same with the Commission, copies of the annual reports and
of the information, documents and other reports (or copies of such portions of
any of the foregoing as the Commission may from time to time by rules and
regulations prescribe) which the Company may be required to file with the
Commission pursuant to Section 13 or Section 15(d) of the Exchange Act; or, if
the Company is not required to file information, documents or reports pursuant
to either of such sections, then to file with the Trustee and the Commission, in
accordance with rules and regulations prescribed from time to time by the
Commission, such of the supplementary and periodic information, documents and
reports which may be required pursuant to Section 13 of the Exchange Act in
respect of a security listed and registered on a national securities exchange as
may be prescribed from time to time in such rules and regulations; and

 

(b) file with the Trustee and the Commission, in accordance with the rules and
regulations prescribed from time to time by the Commission, such additional
information, documents and reports with respect to compliance by the Company
with the conditions and covenants of this Agreement as may be required from time
to time by such rules and regulations.

 

The Trustee shall transmit by mail to all Holders, as their names and addresses
appear in the Security Register, within 30 days after the filing thereof with
the Trustee, such summaries of any information, documents and reports required
to be filed by the Company pursuant to Subsections (a) and (b) of this Section
as may be required by rules and regulations prescribed from time to time by the
Commission. The Trustee’s expenses with respect to mailing the foregoing shall
be reimbursed by the Company.

 

Delivery of reports and information to the Trustee under this Section is for
informational purposes only and the Trustee’s receipt of the foregoing shall not
constitute constructive notice of any information contained therein.

 

31



--------------------------------------------------------------------------------

ARTICLE VI.

AMENDMENTS

 

Section 601 Amendments Without Consent of Holders.

 

Without the consent of any Holders, the Company, when authorized by a Board
Resolution, and the Trustee, at any time and from time to time, may enter into
one or more amendments hereto, in form satisfactory to the Trustee, for any of
the following purposes:

 

(a) to convey, transfer, assign, mortgage or pledge to the Trustee as security
for the CVRs any property or assets;

 

(b) to evidence the succession of another Person to the Company and the
assumption by any such successor of the covenants of the Company herein and in
the CVRs;

 

(c) to add to the covenants of the Company such further covenants, restrictions,
conditions or provisions as its Board of Directors and the Trustee shall
consider to be for the protection of the Holders of CVRs, and to make the
occurrence, or the occurrence and continuance, of a default in any such
additional covenants, restrictions, conditions or provisions an Event of Default
permitting the enforcement of all or any of the several remedies provided in
this Agreement as herein set forth; provided that in respect of any such
additional covenant, restriction, condition or provision such amendment may
provide for a particular period of grace after default (which period may be
shorter or longer than that allowed in the case of other defaults) or may
provide for an immediate enforcement upon such an Event of Default or may limit
the remedies available to the Trustee upon such an Event of Default or may limit
the right of the Holders of a majority of the Outstanding CVRs to waive such an
Event of Default;

 

(d) to cure any ambiguity, to correct or supplement any provision herein which
may be defective or inconsistent with any other provision herein, or to make any
other provisions with respect to matters or questions arising under this
Agreement; provided that in each case, such provisions shall not adversely
affect the interests of the Holders; or

 

(e) to comply with the requirements of the SEC in order to effect or maintain
the qualification of the Agreement under the TIA.

 

Section 602 Amendments with Consent of Holders.

 

With the consent of the Holders of not less than a majority of the Outstanding
CVRs as required to amend the Agreement in accordance with the Trust Indenture
Act, by Act of said Holders delivered to the Company and the Trustee, the
Company, when authorized by a Board Resolution, and the Trustee may enter into
one or more amendments hereto for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Holders under this Agreement;
provided that no such amendment shall, without the consent of the Holder of each
Outstanding CVR affected thereby:

 

(a) modify the definition of Maturity Date, Disposition Payment Date, Default
Payment Date, Current Market Value, Valuation Period, Minimum Price, Discounted
Target

 

32



--------------------------------------------------------------------------------

Price, Target Price, Default Amount or Default Interest Rate or modify Section
301(j) or otherwise extend the maturity of the CVRs or reduce the amounts
payable in respect of the CVRs;

 

(b) reduce the amount of the Outstanding CVRs, the consent of whose Holders is
required for any such amendment; or

 

(c) modify any of the provisions of this Section, except to increase any such
percentage or to provide that certain other provisions of this Agreement cannot
be modified or waived without the consent of the Holder of each CVR affected
thereby.

 

It shall not be necessary for any Act of Holders under this Section to approve
the particular form of any proposed amendment, but it shall be sufficient if
such Act shall approve the substance thereof.

 

Promptly after the execution by the Company and the Trustee of any amendment
pursuant to the provisions of this Section, the Company shall mail a notice
thereof by first class mail to the Holders of CVRs at their addresses as they
shall appear on the Security Register, setting forth in general terms the
substance of such amendment. Any failure of the Company to mail such notice, or
any defect therein, shall not, however, in any way impair or affect the validity
of any such amendment.

 

Section 603 Execution of Amendments.

 

In executing any amendment permitted by this Article, the Trustee shall be
entitled to receive, and (subject to Section 401) shall be fully protected in
relying upon, an Opinion of Counsel stating that the execution of such amendment
is authorized or permitted by this Agreement. The Trustee may, but shall not be
obligated to, enter into any such amendment which affects the Trustee’s own
rights, duties or immunities under this Agreement or otherwise.

 

Section 604 Effect of Amendments.

 

Upon the execution of any amendment under this Article, this Agreement shall be
modified in accordance therewith, and such amendment shall form a part of this
Agreement for all purposes; and every Holder of CVRs theretofore or thereafter
authenticated and delivered hereunder shall be bound thereby.

 

Section 605 Conformity with Trust Indenture Act.

 

Every amendment executed pursuant to this Article shall conform to the
requirements of the Trust Indenture Act as then in effect.

 

Section 606 Reference in CVRs to Amendments.

 

CVRs authenticated and delivered after the execution of any amendment pursuant
to this Article may, and shall if required by the Trustee, bear a notation in
form approved by the Trustee as to any matter provided for in such amendment. If
the Company shall so determine, new CVRs so modified as to conform, in the
opinion of the Trustee and the Board of Directors, to any such amendment may be
prepared and executed by the Company and authenticated and delivered by the
Trustee in exchange for Outstanding CVRs.

 

33



--------------------------------------------------------------------------------

ARTICLE VII.

COVENANTS

 

Section 701 Payment of Amounts, if any, to Holders.

 

The Company will duly and punctually pay the amounts, if any, and issue the
Shares, if any, on the CVRs in the manner provided for in Sections 301(c) and
307 hereof and in accordance with the terms of the CVRs and this Agreement.

 

Section 702 Maintenance of Office or Agency.

 

As long as any of the CVRs remain Outstanding, the Company will maintain an
office or agency where CVRs may be presented or surrendered for payment. The
Company also will maintain an office or agency (i) where CVRs may be surrendered
for registration of transfer or exchange and (ii) where notices and demands to
or upon the Company in respect of the CVRs and this Agreement may be served. The
Company hereby initially designates the office of the Trustee at 60 Livingston
Avenue, St. Paul, Minnesota 55107 (Attention: Corporate Trust Services), as the
office or agency of the Company where CVRs may be presented for payment, and
such offices of the Trustee and the offices of the Company’s stock transfer
agent, American Stock Transfer and Trust Company at [59 Maiden Lane, Plaza
Level, New York, NY 10038] as the office or agency where CVRs may be surrendered
for registration of transfer or exchange and where such notices or demands may
be served, in each case, unless the Company shall designate and maintain some
other office or agency for one or more of such purposes. The Company will give
prompt written notice to the Trustee of any change in the location of any such
office or agency. If at any time the Company shall fail to maintain any such
required office or agency or shall fail to furnish the Trustee with the address
thereof, such presentations, surrenders, notices and demands may be made or
served at such offices of the Trustee, and the Company hereby appoints the
Trustee as its agent to receive all such presentations, surrenders, notices and
demands.

 

The Company may from time to time designate one or more other offices or
agencies (in or outside of the City of New York) where the CVRs may be presented
or surrendered for any or all such purposes, and may from time to time rescind
such designation; provided, however, that no such designation or rescission
shall in any manner relieve the Company of its obligations as set forth in the
preceding paragraph. The Company will give prompt written notice to the Trustee
of any such designation or rescission and any change in the location of any such
office or agency.

 

Section 703 Money for CVR Payments to Be Held in Trust.

 

If the Company shall at any time act as its own Paying Agent, it will, on or
before the Maturity Date, the Disposition Payment Date or the Default Payment
Date, as the case may be, segregate and hold in trust for the benefit of the
Persons entitled thereto an amount of Cash sufficient to pay the Cash portion of
the CVR Payment, if any, along with a number of Shares sufficient to pay the
Share portion of the CVR Payment, if any, so becoming due until such amounts
shall be paid to such Persons or otherwise disposed of as herein provided, and
will promptly notify the Trustee of its action or failure so to act.

 

34



--------------------------------------------------------------------------------

Whenever the Company shall have one or more Paying Agents for the CVRs, it will,
on or before the Maturity Date, the Disposition Payment Date or the Default
Payment Date, as the case may be, deposit with a Paying Agent an amount in Cash
in same day funds and certificates representing the Shares sufficient to make
the CVR Payment, if any, so becoming due, such Cash and Shares to be held in
trust for the benefit of the Persons entitled to such amount, and (unless such
Paying Agent is the Trustee) the Company will promptly notify the Trustee of
such action or any failure so to act.

 

The Company will cause each Paying Agent other than the Trustee to execute and
deliver to the Trustee an instrument in which such Paying Agent shall agree with
the Trustee, subject to the provisions of this Section, that (A) such Paying
Agent will hold all sums held by it for the payment of any amount payable on
CVRs in trust for the benefit of the Persons entitled thereto until such sums
shall be paid to such Persons or otherwise disposed of as herein provided and
(B) that it will give the Trustee notice of any failure by the Company (or by
any other obligor on the CVRs) to make any payment on the CVRs when the same
shall be due and payable.

 

Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment on any CVRs and remaining unclaimed for two
years after the Maturity Date, the Disposition Payment Date or the Default
Payment Date, as the case may be, shall be paid to the Company on Company
Request, or (if then held by the Company) shall be discharged from such trust;
and the Holder of such CVR shall thereafter, as an unsecured general creditor,
look only to the Company for payment thereof and all liability of the Trustee or
such Paying Agent with respect to such trust money shall thereupon cease.

 

Section 704 Certain Purchases and Sales.

 

The Company will not, and will not permit any of its subsidiaries or Affiliates,
on any day during the period commencing 10 trading days before the Valuation
Period with respect to the Maturity Date and ending on the Maturity Date: (1)
offer to purchase, purchase, contract to purchase, purchase any option or
contract to sell, sell any option or contract to purchase, grant any option,
right or warrant to sell, or otherwise acquire or purchase, directly or
indirectly, any shares of Shares or any securities convertible into or
exercisable or exchangeable for Shares, or (2) enter into any swap or other
arrangement that acquires from another, in whole or in part, any of the economic
consequences of ownership of the Shares, whether any such transaction described
in clause (1) or (2) above is to be settled by delivery of Shares or such other
securities, in cash or otherwise. The foregoing restrictions are expressly
agreed to preclude the Company and its subsidiaries and Affiliates during the
applicable periods from engaging in any hedging or other transaction which is
designed to or reasonably expected to lead to or result in a purchase or
acquisition of Shares even if such Shares would be acquired by someone other
than the Company or any of its subsidiaries or Affiliates. Such prohibited
hedging or other transactions would include without limitation any purchase or
any purchase, sale or grant of any right (including without limitation any put
option or put equivalent position or call option or call equivalent position)
with respect to any of the Shares or with respect to any security that includes,
relates to, or derives any significant part of its value from such Shares.

 

35



--------------------------------------------------------------------------------

Section 705 Written Statement to Trustee.

 

The Company will deliver to the Trustee, within 120 days after the end of each
fiscal year, a brief certificate from the principal executive officer, principal
financial officer or principal accounting officer as to his or her knowledge of
the Company’s compliance with all conditions and covenants under this Agreement.
For purposes of this Section, such compliance shall be determined without regard
to any period of grace or requirement of notice under this Agreement.

 

Section 706 Available Cash.

 

The Company shall at all times maintain sufficient available Cash in order to
fund the maximum amount of Cash that may be payable under the terms of this
Agreement.

 

ARTICLE VIII.

REMEDIES OF THE TRUSTEE AND HOLDERS ON EVENT OF DEFAULT

 

Section 801 Event of Default Defined; Acceleration of Maturity; Waiver of
Default.

 

“Event of Default”, with respect to CVRs, means any of the following events
which shall have occurred and be continuing (whatever the reason for such Event
of Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

 

(a) default in the payment of all or any part of the amounts payable (whether in
Shares or in Cash) in respect of any of the CVRs as and when the same shall
become due and payable following the Maturity Date, the Disposition Payment
Date, or otherwise;

 

(b) material default in the performance, or material breach, of any material
covenant or warranty of the Company relating to the CVRs (other than a covenant
or warranty in respect of the CVRs a default in whose performance or whose
breach is elsewhere in this Section specifically dealt with), and continuance of
such material default or breach for a period of 30 days after there has been
given, by registered or certified mail, to the Company by the Trustee or to the
Company and the Trustee by the Holders of at least 25% of the Outstanding CVRs,
a written notice specifying such material default or breach and requiring it to
be remedied and stating that such notice is a “Notice of Default” hereunder;

 

(c) a court having jurisdiction in the premises shall enter a decree or order
for relief in respect of the Company in an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee or sequestrator
(or similar official) of the Company or for any substantial part of its property
or ordering the winding up or liquidation of its affairs, and such decree or
order shall remain unstayed and in effect for a period of 60 consecutive days;
or

 

(d) the Company shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such law, or
consent to the appointment of or

 

36



--------------------------------------------------------------------------------

taking possession by a receiver, liquidator, assignee, custodian, trustee or
sequestrator (or similar official) of the Company or for any substantial part of
its property, or make any general assignment for the benefit of creditors.

 

If (i) an Event of Default occurs and is continuing then, and in each and every
such case, unless all of the CVRs shall have already become due and payable,
either the Trustee or the Holders of not less than 25% of the CVRs then
Outstanding hereunder, by notice in writing to the Company (and to the Trustee
if given by the Holders), may declare the CVRs to be due and payable
immediately, and upon such declaration, the Default Amount shall become
immediately due and payable in Cash and all amounts shall bear interest at the
Default Interest Rate until payment is made to the Trustee, or (ii) an Event of
Default has occurred after the Maturity Date, either the Trustee or the Holders
of not less than 25% of the CVRs then Outstanding hereunder, by notice in
writing to the Company (and to the Trustee if given by the Holders), may declare
that a Default Payment Date has occurred, and upon such declaration, all amounts
past due shall bear interest at the Default Interest Rate until payment is made
to the Trustee.

 

The foregoing provisions, however, are subject to the condition that if, at any
time after the CVRs shall have been so declared due and payable, and before any
judgment or decree for the payment of the moneys due shall have been obtained or
entered as hereinafter provided, the Company shall pay or shall deposit with the
Trustee a Cash sum sufficient to pay all amounts which shall have become due
otherwise than by acceleration (with interest upon such overdue amount at the
Default Interest Rate to the date of such payment or deposit) and such amount as
shall be sufficient to cover reasonable compensation to the Trustee, its agents,
attorneys and counsel, and all other expenses and liabilities incurred and all
advances made, by the Trustee except as a result of negligence or bad faith, and
if any and all Events of Default under this Agreement, other than the nonpayment
of the amounts which shall have become due by acceleration, shall have been
cured, waived or otherwise remedied as provided herein, then and in every such
case the Holders of a majority of all the CVRs then Outstanding, by written
notice to the Company and to the Trustee, may waive all defaults with respect to
the CVRs and rescind and annul such declaration and its consequences, but no
such waiver or rescission and annulment shall extend to or shall affect any
subsequent default or shall impair any right consequent thereof.

 

Section 802 Collection of Indebtedness by Trustee; Trustee May Prove Debt.

 

The Company covenants that in case default shall be made in the payment of all
or any part of the CVRs when the same shall have become due and payable, whether
at the Maturity Date, the Disposition Payment Date, the Default Payment Date or
otherwise, then upon demand of the Trustee, the Company will pay to the Trustee
for the benefit of the Holders of the CVRs the whole amount, in Cash, that then
shall have become due and payable on all CVRs (with interest from the date due
and payable to the date of such payment upon the overdue amount at the Default
Interest Rate); and, in addition thereto, such further amount as shall be
sufficient to cover the costs and expenses of collection, including reasonable
compensation to the Trustee and each predecessor Trustee, their respective
agents, attorneys and counsel, and any expenses and liabilities incurred, and
all advances made, by the Trustee and each predecessor Trustee except as a
result of its negligence or bad faith.

 

37



--------------------------------------------------------------------------------

In case the Company shall fail forthwith to pay such amounts upon such demand,
the Trustee, in its own name and as trustee of an express trust, shall be
entitled and empowered to institute any action or proceedings at law or in
equity for the collection of the sums so due and unpaid, and may prosecute any
such action or proceedings to judgment or final decree, and may enforce any such
judgment or final decree against the Company or other obligor upon such CVRs and
collect in the manner provided by law out of the property of the Company or
other obligor upon such CVRs, wherever situated, the moneys adjudged or decreed
to be payable.

 

In case there shall be pending proceedings relative to the Company or any other
obligor upon the CVRs under Title 11 of the United States Code or any other
applicable Federal or State bankruptcy, insolvency or other similar law, or in
case a receiver, assignee or trustee in bankruptcy or reorganization,
liquidator, sequestrator or similar official shall have been appointed for or
taken possession of the Company or its property or such other obligor, or in
case of any other judicial proceedings relative to the Company or other obligor
upon the CVRs, or to the creditors or property of the Company or such other
obligor, the Trustee, irrespective of whether the principal of any CVRs shall
then be due and payable as therein expressed or otherwise and irrespective of
whether the Trustee shall have made any demand pursuant to the provisions of
this Section, shall be entitled and empowered, by intervention in such
proceedings or otherwise:

 

(a) to file and prove a claim or claims for the whole amount owing and unpaid in
respect of the CVRs, and to file such other papers or documents as may be
necessary or advisable in order to have the claims of the Trustee (including any
claim for reasonable compensation to the Trustee and each predecessor Trustee,
and their respective agents, attorneys and counsel, and for reimbursement of all
expenses and liabilities incurred, and all advances made, by the Trustee and
each predecessor Trustee, except as a result of negligence or bad faith) and of
the Holders allowed in any judicial proceedings relative to the Company or other
obligor upon the CVRs, or to the creditors or property of the Company or such
other obligor;

 

(b) unless prohibited by applicable law and regulations, to vote on behalf of
the Holders in any election of a trustee or a standby trustee in arrangement,
reorganization, liquidation or other bankruptcy or insolvency proceedings or
person performing similar functions in comparable proceedings; and

 

(c) to collect and receive any moneys or other property payable or deliverable
on any such claims, and to distribute all amounts receivable with respect to the
claims of the Holders and of the Trustee on their behalf and any trustee,
receiver, or liquidator, custodian or other similar official is hereby
authorized by each of the Holders to make payments to the Trustee, and, in the
event that the Trustee shall consent to the making of payments directly to the
Holders, to pay to the Trustee such amounts as shall be sufficient to cover
reasonable compensation to the Trustee, each predecessor Trustee and their
respective agents, attorneys and counsel, and all other expenses and liabilities
incurred, and all advances made, by the Trustee and each predecessor Trustee
except as a result of negligence or bad faith and all other amounts due to the
Trustee or any predecessor Trustee pursuant to Section 406.

 

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Holder any plan of
reorganization,

 

38



--------------------------------------------------------------------------------

arrangement, adjustment or composition affecting the CVRs or the rights of any
Holder thereof, or to authorize the Trustee to vote in respect of the claim of
any Holder in any such proceeding except, as aforesaid, to vote for the election
of a trustee in bankruptcy or similar person.

 

All rights of action and of asserting claims under this Agreement, or under any
of the CVRs, may be enforced by the Trustee without the possession of any of the
CVRs or the production thereof at any trial or other proceedings relative
thereto, and any such action or proceedings instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment, subject to the payment of the expenses, disbursements and compensation
of the Trustee, each predecessor Trustee and their respective agents and
attorneys, shall be for the ratable benefit of the Holders.

 

In any proceedings brought by the Trustee (and also any proceedings involving
the interpretation of any provision of this Agreement to which the Trustee shall
be a party) the Trustee shall be held to represent all the Holders, and it shall
not be necessary to make any Holders of such CVRs parties to any such
proceedings.

 

Section 803 Application of Proceeds.

 

Any monies or securities collected by the Trustee pursuant to this Article in
respect of any CVRs shall be applied in the following order at the date or dates
fixed by the Trustee upon presentation of the several CVRs in respect of which
monies have been collected and stamping (or otherwise noting) thereon the
payment in exchange for the presented CVRs if only partially paid or upon
surrender thereof if fully paid:

 

FIRST: To the payment of costs and expenses in respect of which monies have been
collected, including reasonable compensation to the Trustee and each predecessor
Trustee and their respective agents and attorneys and of all expenses and
liabilities incurred, and all advances made, by the Trustee and each predecessor
Trustee except as a result of negligence or bad faith, and all other amounts due
to the Trustee or any predecessor Trustee pursuant to Section 406;

 

SECOND: To the payment of the whole amount then owing and unpaid upon all the
CVRs, with interest at the Default Interest Rate on all such amounts, and in
case such moneys shall be insufficient to pay in full the whole amount so due
and unpaid upon the CVRs, then to the payment of such amounts without preference
or priority of any CVR over any other CVR, ratably to the aggregate of such
amounts due and payable; and

 

THIRD: To the payment of the remainder, if any, to the Company or any other
person lawfully entitled thereto.

 

Section 804 Suits for Enforcement.

 

In case an Event of Default has occurred, has not been waived and is continuing,
the Trustee may in its discretion proceed to protect and enforce the rights
vested in it by this Agreement by such appropriate judicial proceedings as the
Trustee shall deem most effectual to protect and enforce any of such rights,
either at law or in equity or in bankruptcy or otherwise, whether for the
specific enforcement of any covenant or agreement contained in this Agreement or
in aid of the exercise of any power granted in this Agreement or to enforce any
other legal or equitable right vested in the Trustee by this Agreement or by
law.

 

39



--------------------------------------------------------------------------------

Section 805 Restoration of Rights on Abandonment of Proceedings.

 

In case the Trustee shall have proceeded to enforce any right under this
Agreement and such proceedings shall have been discontinued or abandoned for any
reason, or shall have been determined adversely to the Trustee, then and in
every such case the Company and the Trustee shall be restored respectively to
their former positions and rights hereunder, and all rights, remedies and powers
of the Company, the Trustee and the Holders shall continue as though no such
proceedings had been taken.

 

Section 806 Limitations on Suits by Holders.

 

No Holder of any CVR shall have any right by virtue or by availing itself of any
provision of this Agreement to institute any action or proceeding at law or in
equity or in bankruptcy or otherwise upon or under or with respect to this
Agreement, or for the appointment of a trustee, receiver, liquidator, custodian
or other similar official or for any other remedy hereunder, unless such Holder
previously shall have given to the Trustee written notice of default and of the
continuance thereof as hereinbefore provided, and unless also the Holders of not
less than 25% of the CVRs then Outstanding shall have made written request upon
the Trustee to institute such action or proceedings in its own name as trustee
hereunder and shall have offered to the Trustee such reasonable indemnity as it
may require against the costs, expenses and liabilities to be incurred therein
or thereby and the Trustee for 30 days after its receipt of such notice, request
and offer of indemnity shall have failed to institute any such action or
proceeding and no direction inconsistent with such written request shall have
been given to the Trustee pursuant to Section 809; it being understood and
intended, and being expressly covenanted by the taker and Holder of every CVR
with every other taker and Holder and the Trustee, that no one or more Holders
of CVRs shall have any right in any manner whatever by virtue or by availing
itself or themselves of any provision of this Agreement to effect, disturb or
prejudice the rights of any other such Holder of CVRs, or to obtain or seek to
obtain priority over or preference to any other such Holder or to enforce any
right under this Agreement, except in the manner herein provided and for the
equal, ratable and common benefit of all Holders of CVRs. For the protection and
enforcement of the provisions of this Section, each and every Holder and the
Trustee shall be entitled to such relief as can be given either at law or in
equity.

 

Section 807 Unconditional Right of Holders to Institute Certain Suits.

 

Notwithstanding any other provision in this Agreement and any provision of any
CVR, the right of any Holder of any CVR to receive payment in Cash or Shares of
the amounts payable in respect of such CVR on or after the respective due dates
expressed in such CVR, or to institute suit for the enforcement of any such
payment on or after such respective dates, shall not be impaired or affected
without the consent of such Holder.

 

40



--------------------------------------------------------------------------------

Section 808 Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Default.

 

Except as provided in Section 806, no right or remedy herein conferred upon or
reserved to the Trustee or to the Holders is intended to be exclusive of any
other right or remedy, and every right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.

 

No delay or omission of the Trustee or of any Holder to exercise any right or
power accruing upon any Event of Default occurring and continuing as aforesaid
shall impair any such right or power or shall be construed to be a waiver of any
such Event of Default or an acquiescence therein; and, subject to Section 806,
every power and remedy given by this Agreement or by law to the Trustee or to
the Holders may be exercised from time to time, and as often as shall be deemed
expedient, by the Trustee or by the Holders.

 

Section 809 Control by Holders.

 

The Holders of a majority of the CVRs at the time Outstanding shall have the
right to direct the time, method, and place of conducting any proceeding for any
remedy available to the Trustee, or exercising any trust or power conferred on
the Trustee with respect to the CVRs by this Agreement; provided that such
direction shall not be otherwise than in accordance with law and the provisions
of this Agreement; and provided further that (subject to the provisions of
Section 401) the Trustee shall have the right to decline to follow any such
direction if the Trustee, being advised by counsel, shall determine that the
action or proceeding so directed may not lawfully be taken or if the Trustee in
good faith by its board of directors, the executive committee, or a trust
committee of directors or Responsible Officers of the Trustee shall determine
that the action or proceedings so directed would involve the Trustee in personal
liability or if the Trustee in good faith shall so determine that the actions or
forbearances specified in or pursuant to such direction would be unduly
prejudicial to the interests of Holders of the CVRs not joining in the giving of
said direction, it being understood that (subject to Section 401) the Trustee
shall have no duty to ascertain whether or not such actions or forbearances are
unduly prejudicial to such Holders.

 

Nothing in this Agreement shall impair the right of the Trustee in its
discretion to take any action deemed proper by the Trustee and which is not
inconsistent with such direction or directions by Holders.

 

Section 810 Waiver of Past Defaults.

 

Prior to the declaration of the acceleration of the maturity of the CVRs as
provided in Section 801, in the case of a default or an Event of Default
specified in clause (b), (c) or (d) of Section 801, the Holders of a majority of
all the CVRs then Outstanding may waive any such default or Event of Default,
and its consequences, except a default in respect of a covenant or provisions
hereof which cannot be modified or amended without the consent of the Holder of
each CVR affected. In the case of any such waiver, the Company, the Trustee and
the Holders of the CVRs shall be restored to their former positions and rights
hereunder, respectively; but no such waiver shall extend to any subsequent or
other default or impair any right consequent thereon.

 

41



--------------------------------------------------------------------------------

Upon any such waiver, such default shall cease to exist and be deemed to have
been cured and not to have occurred, and any Event of Default arising therefrom
shall be deemed to have been cured, and not to have occurred for every purpose
of this Agreement; but no such waiver shall extend to any subsequent or other
default or Event of Default or impair any right consequent thereon.

 

Section 811 Trustee to Give Notice of Default, but May Withhold in Certain
Circumstances.

 

The Trustee shall transmit to the Holders, as the names and addresses of such
Holders appear on the Security Register, notice by mail of all defaults which
have occurred, such notice to be transmitted within 45 days after the occurrence
thereof unless such defaults shall have been cured before the giving of such
notice (the term “default” or “defaults” for the purposes of this Section being
hereby defined to mean any event or condition which is, or with notice or lapse
of time or both would become, an Event of Default); provided that, except in the
case of default in the payment of the amounts payable in respect of any of the
CVRs, the Trustee shall be protected in withholding such notice if and so long
as the board of directors, the executive committee, or a trust committee of
directors or trustees and/or Responsible Officers of the Trustee in good faith
determines that the withholding of such notice is in the interests of the
Holders.

 

Section 812 Right of Court to Require Filing of Undertaking to Pay Costs.

 

All parties to this Agreement agree, and each Holder of any CVR by his
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Agreement or in any suit against the Trustee for any action taken, suffered
or omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith or the claims or defenses made by such party litigant; but the
provisions of this Section shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Holder or group of Holders holding in the
aggregate more than 10% of the CVRs Outstanding or to any suit instituted by any
Holder for the enforcement of the payment of any CVR on or after the due date
expressed in such CVR.

 

ARTICLE IX.

CONSOLIDATION, MERGER, SALE OR CONVEYANCE

 

Section 901 Company May Consolidate, Etc.

 

The Company shall not consolidate with or merge into any other Person or convey,
transfer or lease its properties and assets substantially as an entirety to any
Person, unless:

 

(i) in case the Company shall consolidate with or merge into any other Person or
convey, transfer or lease its properties and assets substantially as an entirety
to any Person, the Person formed by such consolidation or into which the Company
is merged or the Person which acquires by conveyance or transfer, or which
leases, the properties and assets of the Company substantially as an entirety
(the “Surviving Person”) shall be a corporation, partnership or trust organized
and existing under the laws of the United States of America, any

 

42



--------------------------------------------------------------------------------

state thereof or the District of Columbia and shall expressly assume payment of
amounts on all the CVRs and the performance of every covenant of this Agreement
on the part of the Company to be performed or observed;

 

(ii) immediately after giving effect to such transaction, no Event of Default
shall have happened and be continuing; and

 

(iii) the Company has delivered to the Trustee an Officer’s Certificate stating
that such consolidation, merger, conveyance, transfer or lease complies with
this Article and that all conditions precedent herein provided for relating to
such transaction have been complied with.

 

Section 902 Successor Substituted.

 

Upon any consolidation of or merger by the Company with or into any other
Person, or any conveyance, transfer or lease of the properties and assets
substantially as an entirety to any Person in accordance with Section 901, the
Surviving Person shall succeed to, and be substituted for, and may exercise
every right and power of, the Company under this Agreement with the same effect
as if the Surviving Person had been named as the Company herein, and thereafter,
the predecessor corporation shall be relieved of all obligations and covenants
under this Agreement and the CVRs.

 

Section 903 Opinion of Counsel to Trustee.

 

The Trustee, subject to the provisions of Sections 401 and 402, may receive an
Opinion of Counsel, prepared in accordance with Sections 102 and 103, as
conclusive evidence that any such consolidation, merger, sale, lease or
conveyance, and any such assumption, and any such liquidation or dissolution,
complies with the applicable provisions of this Agreement.

 

ARTICLE X.

DISCHARGE OF AGREEMENT

 

Section 1001 Discharge of Liability on CVRs.

 

When (i) the Company delivers to the Trustee all outstanding CVRs (other than
CVRs replaced pursuant to Section 306) for cancellation, (ii) all outstanding
CVRs have become due and payable and the Company irrevocably deposits with the
Trustee or the Paying Agent (if the Paying Agent is not the Company or any of
its Affiliates) cash sufficient to pay all cash amounts due and owing on all
outstanding CVRs (other than CVRs replaced pursuant to Section 306 or CVRs held
by the Company or any Affiliate thereof) along with all Shares issuable on all
outstanding CVRs, or (iii) an Automatic Extinguishment shall have occurred and
if in all cases the Company pays any other sums payable hereunder by the
Company, then this Agreement shall, subject to Section 406, cease to be of
further effect. The Trustee shall join in the execution of a document prepared
by the Company acknowledging satisfaction and discharge of this Agreement on
demand of the Company accompanied by an Officer’s Certificate and Opinion of
Counsel and at the cost and expense of the Company.

 

43



--------------------------------------------------------------------------------

Section 1002 Repayment to the Company.

 

The Trustee and the Paying Agent shall return to the Company upon written
request any money or securities held by them for the payment of any amount with
respect to the CVRs that remains unclaimed for two years, subject to applicable
unclaimed property law. After return to the Company, Holders entitled to the
money or securities must look to the Company for payment as general creditors
unless an applicable abandoned property law designates another person and the
Trustee and the Paying Agent shall have no further liability to the Holders with
respect to such money or securities for that period commencing after the return
thereof.

 

* * * * *

 

44



--------------------------------------------------------------------------------

This Agreement may be signed in any number of counterparts with the same effect
as if the signatures to each counterpart were upon a single instrument, and all
such counterparts together shall be deemed an original of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, and their respective corporate seals to be hereunto affixed and
attested, all as of the day and year first above written.

 

VIROLOGIC, INC.

By:

 

/s/ William D. Young

--------------------------------------------------------------------------------

   

William D. Young

Title:

 

Chief Executive Officer

U.S. BANK NATIONAL ASSOCIATION

By:

 

/s/ Lorianne Rosenberg

--------------------------------------------------------------------------------

   

Lorianne Rosenberg

Title:

 

Vice President

 

45



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF LEGEND FOR BOOK-ENTRY GLOBAL SECURITIES

 

Any Global Security authenticated and delivered hereunder shall bear a legend in
substantially the following form:

 

THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE CONTINGENT VALUE
RIGHTS AGREEMENT (THE “AGREEMENT”) HEREINAFTER REFERRED TO AND IS REGISTERED IN
THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY OR A SUCCESSOR DEPOSITARY
FOR THE BENEFIT OF THE BENEFICIAL OWNERS HEREOF. THIS SECURITY IS NOT
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
AGREEMENT, AND NO TRANSFER OF THIS SECURITY (OTHER THAN A TRANSFER OF THIS
SECURITY AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A
NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE
DEPOSITARY) MAY BE REGISTERED EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN
THE AGREEMENT.

 

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR SECURITIES IN
DEFINITIVE FORM, THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE
DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO
THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY
SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR
DEPOSITARY. UNLESS THIS SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”) TO THE ISSUER OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

46